Exhibit 10.5

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

MEDICOR LTD.

 

 

and

 

 

THE OTHER PLEDGORS FROM TIME TO TIME PARTY HERETO

 

 

in favor of

 

 

SILVER OAK CAPITAL, L.L.C.
as Collateral Agent

 

 

Dated as of April 26, 2006

 

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by
the IRS, we inform you that any U.S. federal tax advice contained in this
document is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter
that is contained in this document.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1 DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2 GUARANTEE

6

2.1

Guarantee

6

2.2

Right of Contribution

7

2.3

No Subrogation

7

2.4

Amendments, etc. with Respect to the Company Obligations

8

2.5

Guarantee Absolute and Unconditional

8

2.6

Reinstatement

9

2.7

Payments

9

2.8

Information

10

 

 

 

SECTION 3 GRANT OF SECURITY INTEREST

10

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

11

4.1

Representations in Securities Purchase Agreement

11

4.2

Title; No Other Liens

11

4.3

Perfected First Priority Liens

11

4.4

Jurisdiction of Organization; Location of Collateral

12

4.5

Pledged Investments

12

4.6

Receivables

13

4.7

Intellectual Property

13

4.8

Deposit Accounts; Securities Accounts; and Commodity Accounts

13

4.9

Commercial Tort Claims

13

4.10

Letter-of-Credit Rights

13

4.11

Material Collateral

13

 

 

 

SECTION 5 COVENANTS

14

5.1

General Covenants

14

5.2

Notices

14

5.3

Maintenance of Insurance

14

5.4

Payment of Obligations

15

5.5

Maintenance of Perfected Security Interest; Further Documentation

15

5.6

Changes in Locations, Name, etc.

15

5.7

Delivery of Instruments and Chattel Paper

16

5.8

Pledged Investments; Securities Accounts; Deposit Accounts

16

5.9

Receivables

18

5.10

Intellectual Property

18

5.11

Electronic Chattel Paper and Transferable Records

19

5.12

Letter-of-Credit Rights

20

 

--------------------------------------------------------------------------------


 

5.13

Commercial Tort Claims

20

5.14

Notice of Creation or Acquisition of Additional Collateral

20

5.15

Subordination of Indebtedness among Pledgors

21

5.16

Permitted Restructuring

22

 

 

 

SECTION 6 REMEDIAL PROVISIONS

22

6.1

Certain Matters Relating to Receivables

22

6.2

Communications with Obligors; Pledgors Remain Liable

23

6.3

Pledged Investments

23

6.4

Proceeds to be Turned Over to Collateral Agent

25

6.5

Application of Proceeds

25

6.6

Code and Other Remedies

25

6.7

Private Sale; Registration Rights

26

6.8

Deficiency

28

6.9

Grant of License to Use Intellectual Property

28

 

 

 

SECTION 7 THE COLLATERAL AGENT

28

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

28

7.2

Duties of Collateral Agent

30

7.3

Filing of Financing Statements

31

7.4

Authority of Collateral Agent

31

 

 

 

SECTION 8 MISCELLANEOUS

31

8.1

Amendments in Writing

31

8.2

Notices

31

8.3

No Waiver; Cumulative Remedies

31

8.4

Enforcement Expenses; Indemnification

31

8.5

Successors and Assigns

32

8.6

Counterparts; Pledgors’ Separate Agreements

32

8.7

Severability

33

8.8

Section Headings

33

8.9

Integration

33

8.10

GOVERNING LAW

33

8.11

Submission To Jurisdiction; Waivers

33

8.12

Acknowledgments

34

8.13

Additional Guarantors and Pledgors

34

8.14

Releases

35

8.15

Foreign Pledgor Provisions

35

8.16

Survival of Representations and Warranties

36

8.17

WAIVER OF JURY TRIAL

36

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

4.3

Actions to Perfect

 

4.4

Jurisdiction of Organization; Location of Collateral

 

4.5

Pledged Investments

 

4.7

Intellectual Property

 

4.8

Deposit Accounts, Securities Accounts and Commodity Accounts

 

4.9

Commercial Tort Claims

 

4.10

Letter-of-Credit Rights

 

8.2

Notice Addresses of Pledgors

 

 

 

 

ANNEXES

 

 

 

 

I

Form of Acknowledgement of Pledge

 

II

Form of Assumption Agreement

 

III

Notice of Grant of Security Interest in Trademarks

 

IV

Notice of Grant of Security Interest in Patents

 

 

iii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 26, 2006 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) by and
among MEDICOR LTD., a Delaware corporation (the “Company”), and each of the
Guarantors (as defined below) in favor of SILVER OAK CAPITAL, L.L.C., a Delaware
limited liability company, in its capacity as collateral agent pursuant to the
Securities Purchase Agreement (as defined below) (in such capacity, together
with its successors and assigns, the “Collateral Agent”), for the benefit of the
Collateral Agent and the other Secured Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of April 26,
2006 (as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”) by and among the Company, the several
purchasers from time to time party thereto (the “Purchasers”) and the Collateral
Agent, the Company has agreed to issue senior secured convertible notes in the
aggregate principal amount of $50,000,000 upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes each of the Guarantors (together with the Company, the “Pledgors”);

 

WHEREAS, the Company and the other Pledgors are engaged in related businesses,
and each Pledgor will derive substantial direct and indirect benefit from the
issuance of the senior secured convertible notes under the Securities Purchase
Agreement; and

 

WHEREAS, it is a condition to the obligation of the Purchasers to purchase the
Notes (as defined in the Securities Purchase Agreement) under the Securities
Purchase Agreement that the Pledgors shall have executed and delivered this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Purchasers to enter into the Securities Purchase Agreement and the
Purchasers to purchase the Notes, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, each Pledgor
hereby agrees with the Collateral Agent, for the benefit of the Collateral Agent
and the other Secured Parties, as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1

DEFINED TERMS

 

1.1           Definitions. (a) Unless otherwise defined herein, terms defined in
the Securities Purchase Agreement and used herein shall have the meanings given
to them in the Securities Purchase Agreement.

 


(B)           THE FOLLOWING TERMS WHICH ARE DEFINED IN THE UNIFORM COMMERCIAL
CODE IN EFFECT IN THE STATE OF NEW YORK ON THE DATE HEREOF ARE USED HEREIN AS SO
DEFINED:  ACCOUNTS, CERTIFICATED SECURITY, CHATTEL PAPER, COMMERCIAL TORT CLAIM,
COMMODITY ACCOUNT, DEPOSIT ACCOUNT, DOCUMENTS, ELECTRONIC CHATTEL PAPER,
EQUIPMENT, FIXTURES, GENERAL INTANGIBLES, GOODS, INSTRUMENTS, INVENTORY,
INVESTMENT PROPERTY, LETTER-OF-CREDIT RIGHTS, PROCEEDS, PROMISSORY NOTE,
SECURITY, SECURITIES ACCOUNT, AND SUPPORTING OBLIGATIONS.

 


(C)           THE FOLLOWING TERMS, IN ADDITION TO THOSE TERMS DEFINED ELSEWHERE
IN THIS AGREEMENT, SHALL HAVE THE FOLLOWING MEANINGS:

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4 herein.

 

“Company Obligations”:  the collective reference to each Obligation of the
Company to the Collateral Agent or any other Secured Party arising under, out
of, or in connection with any Transaction Document, or any other document made,
delivered or given in connection therewith.

 

“Copyright Licenses”:  any written agreements providing for the grant by or to
any Pledgor of any right under any Copyright, including any of the foregoing
referred to in Schedule 4.7.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including those listed in
Schedule 4.7), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and (ii) the right to obtain all renewals
thereof.

 

“Default”:  as defined in the Notes.

 

2

--------------------------------------------------------------------------------


 

“Disregarded Person”:  a Person who is disregarded as an entity separate from
its owner for United States federal income tax purposes pursuant to Treasury
Regulation Section 301.7701-2(c)(2).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Excluded Equity”:  (i) any voting stock in excess of 66% of each class of the
outstanding voting stock of any direct Subsidiary of any one or more Pledgors if
such Subsidiary is a Foreign Subsidiary (other than International Integrated
Incorporated, a British Virgin Islands corporation) and (ii) any Capital Stock
of a Foreign Subsidiary that is a Disregarded Person and which is a Guarantor.
For the purposes of this definition, “voting stock” means, as to any Issuer, the
issued and outstanding shares of each class of capital stock or other ownership
interests of such issuer entitled to vote (within the meaning of Treasury
Regulations Section 1.956-2(c)(2)).

 

“Excluded Property”:  the collective reference to (i) all Excluded Equity, and
(ii) any permit, lease, license, contract, instrument or other agreement held by
any Pledgor that prohibits or requires the consent of any Person other than the
Company and its Affiliates as a condition to the creation by such Pledgor of a
Lien thereon, or any permit, lease, license, contract, instrument or other
agreement held by any Pledgor to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the New York UCC or
any other Requirement of Law and (iii) Equipment owned by any Pledgor that is
subject to a purchase money Lien or a capital lease if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such capital lease) prohibits or requires the consent of any Person other than
the Company and its Affiliates as a condition to the creation of any other Lien
on such Equipment; provided, however, that “Excluded Property” shall not include
any Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

 

“Foreign Pledgor”:  a Pledgor that is a Foreign Subsidiary.

 

“Foreign Subsidiary”:  a Subsidiary that is not a “United States person” under
and as defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Company Obligations and (ii) each Obligation of such
Guarantor to the Collateral Agent or any other Secured Party arising under, out
of, or in connection with any Transaction Document, or any other document made,
delivered or given in connection therewith.

 

“Guarantors”:  the collective reference to each of the Subsidiaries of the
Company who are signatories hereto and any other entity that may become a party
hereto as a Guarantor as provided herein.

 

3

--------------------------------------------------------------------------------


 

“Indebtedness”:  as defined in the Notes.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Issuers”:  the collective reference to each issuer of a Pledged Investment.

 

“Material Intellectual Property”: with respect to any Pledgor, at any time,
Intellectual Property owned by or licensed to such Pledgor that is necessary or
otherwise material to the conduct of the business of the Company and its
Subsidiaries, taken as a whole; and “Material Patents”, “Material Copyrights”
and “Material Trademarks” mean all Patents, Copyrights and Trademarks,
respectively, that meet the criteria described above.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) the unpaid principal of and interest on (including interest
accruing, at the then applicable rate provided in the Securities Purchase
Agreement and the Notes after the maturity of the Notes and interest accruing at
the then applicable rate provided in the Securities Purchase Agreement and the
Notes after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Company or any
Subsidiary (whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding)) the Notes and (ii) all other obligations and
liabilities of the Company to the Collateral Agent or to any other Secured Party
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Securities Purchase Agreement, any other Transaction Document, or any
other document made, delivered or given in connection herewith or therewith, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees and other charges of
counsel to the Collateral Agent or to any other Secured Party that are required
to be paid by the Company or any Subsidiary pursuant hereto) or otherwise.

 

“Patent Licenses”: any written agreements providing for the grant by or to any
Pledgor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including any of the foregoing referred to in Schedule
4.7.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, and all reissues and extensions thereof,
including any of the foregoing referred to in Schedule 4.7, (ii) all
applications for letters patent of the United States or any other country, and
all divisions, continuations and continuations-in-part

 

4

--------------------------------------------------------------------------------


 

thereof, including any of the foregoing referred to in Schedule 4.7, and
(iii) all rights to obtain any reissues or extensions of the foregoing.

 

“Pledged Debt”:  all Promissory Notes and all debt Securities issued to or held
by any Pledgor, including, but not limited to, the Promissory Notes listed in
Schedule 4.5.

 

“Pledged Investments”:  the collective reference to the Pledged Debt and the
Pledged Stock.

 

“Pledged Stock”:  all the shares of Capital Stock together with any other
shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of any Person that may be issued or granted to, or
held by, any Pledgor while this Agreement is in effect including, but not
limited to, the Capital Stock listed in Schedule 4.5 but excluding any Excluded
Equity.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

 

“Secured Obligations”:  (i) in the case of the Company, the Company Obligations,
and (ii) in the case of any Guarantor, the Guarantor Obligations.

 

“Secured Parties”:  means, collectively, (i) the Collateral Agent, (ii) the
holders of the Notes, (iii) the permitted successors and assigns of any of the
foregoing and (iv) the Indemnitees.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Subordination Agreement”:  the Subordination Agreement, dated as of April 26,
2006 (as amended, supplemented or otherwise modified from time to time) by and
among the Subordinated Purchasers (as defined therein), the Company and the
Collateral Agent.

 

“Termination Date”:  the date on which all of the following shall have
occurred:  (i) the principal of and accrued interest on all outstanding Notes
shall have been indefeasibly paid in full and (ii) all fees, expenses, premiums,
indemnities and other amounts then due and payable in respect of the Obligations
shall have been paid in full; provided that for purposes of Section 2, the
Termination Date shall not occur until all Company Obligations have been
indefeasibly paid in full.

 

“Trademark Licenses”:  any written agreements providing for the grant by or to
any Pledgor of any right to use any Trademark, including any of the foregoing
referred to in Schedule 4.7.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and

 

5

--------------------------------------------------------------------------------


 

other source or business identifiers, and all goodwill of the business
symbolized by the foregoing, all registrations and recordings thereof, and all
applications in connection therewith in the United States Patent and Trademark
Office or in any similar office or agency of the United States, or any other
country or any political subdivision thereof, and all common-law rights related
thereto, including any of the foregoing referred to in Schedule 4.7, and (ii)
the right to obtain all renewals thereof; provided, that the grant of security
interest shall not include any intent-to-use Trademark application that may be
deemed invalidated, canceled or abandoned due to the grant and/or enforcement of
such security interest unless and until such time that an affidavit or statement
of use has been filed and accepted.

 

1.2           Other Definitional Provisions. (a)  The words “hereof”, “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Annex and Schedule references are to this Agreement
unless otherwise specified.

 


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

 


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A PLEDGOR, SHALL REFER TO SUCH
PLEDGOR’S COLLATERAL OR THE RELEVANT PART THEREOF.

 


(D)           UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (II) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE
ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES,
ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS, (III) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT SHALL BE CONSTRUED AS
REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY APPLICABLE
RESTRICTIONS SET FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT), (IV) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS (SUBJECT TO ANY APPLICABLE RESTRICTIONS SET FORTH HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT), AND (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME.

 


SECTION 2

GUARANTEE


 

2.1           Guarantee. (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent
and the

 

6

--------------------------------------------------------------------------------


 

other Secured Parties the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of the Company Obligations.

 


(B)           ANYTHING HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT TO THE
CONTRARY NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND
UNDER THE OTHER TRANSACTION DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH
CAN BE VALIDLY GUARANTEED BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE
LAWS RELATING TO THE INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF
CONTRIBUTION ESTABLISHED IN SECTION 2.2).

 


(C)           EACH GUARANTOR AGREES THAT THE COMPANY OBLIGATIONS MAY AT ANY TIME
AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER.

 


(D)           THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE TERMINATION DATE, NOTWITHSTANDING THAT FROM TIME TO
TIME PRIOR THERETO THE COMPANY MAY BE FREE FROM ANY COMPANY OBLIGATIONS.

 


(E)           NO PAYMENT MADE BY THE COMPANY, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON, OR RECEIVED OR COLLECTED BY THE COLLATERAL AGENT
OR ANY OTHER SECURED PARTY FROM THE COMPANY, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN
REDUCTION OF OR IN PAYMENT OF THE COMPANY OBLIGATIONS SHALL BE DEEMED TO MODIFY,
REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER
WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY
SUCH GUARANTOR IN RESPECT OF THE COMPANY OBLIGATIONS OR ANY PAYMENT RECEIVED OR
COLLECTED FROM SUCH GUARANTOR IN RESPECT OF THE COMPANY OBLIGATIONS), REMAIN
LIABLE FOR THE COMPANY OBLIGATIONS UP TO THE MAXIMUM LIABILITY OF SUCH GUARANTOR
HEREUNDER UNTIL THE TERMINATION DATE.

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Company or any other Guarantor or any collateral security or
guarantee or right of

 

7

--------------------------------------------------------------------------------


 

offset held by the Collateral Agent or any other Secured Party for the payment
of the Company Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Termination
Date. If any amount shall be paid to any Guarantor on account of such
subrogation, contribution or reimbursement rights at any time when all of the
Company Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, immediately
upon receipt by such Guarantor, be turned over to the Collateral Agent, for the
benefit of the Collateral Agent and the other Secured Parties, in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the Collateral
Agent, if required), to be applied against the Company Obligations, whether
matured or unmatured, in such order as the Collateral Agent may determine.

 

2.4           Amendments, etc. with Respect to the Company Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (i) any demand for payment of any of the Company
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by the Collateral Agent or such other Secured Party, as the case may
be, and any of the Company Obligations continued, (ii) the Company Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, (iii) the Securities Purchase
Agreement and the other Transaction Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Collateral Agent or any other Secured
Party may deem advisable from time to time, (iv) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Company Obligations may be sold,
exchanged, waived, surrendered or released, or (v) the Collateral Agent or any
other Secured Party shall have failed to protect, secure, perfect or insure any
Lien at any time held by it as security for the Company Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

2.5           Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Company Obligations and notice of or proof of reliance by the Collateral Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Company Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended, modified or waived, in reliance upon the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3; and all dealings between the Company and any of the Guarantors, on
the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2 and

 

8

--------------------------------------------------------------------------------


 

the grant of the security interests pursuant to Section 3. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Company or any of the Guarantors with respect to the
Company Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Securities Purchase Agreement or any other Transaction Document, any of the
Company Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any other Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any other Person against
the Collateral Agent or any other Secured Party, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Company Obligations, or of such
Guarantor under the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Company Obligations, or any right of offset with respect
thereto, and any failure by the Collateral Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person, or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Company, any other Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent or any other Secured Party against
any Guarantor. For the purposes hereof, “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Company Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent, for the benefit of the Collateral Agent
and

 

9

--------------------------------------------------------------------------------


 

the other Secured Parties, without set-off or counterclaim in immediately
available funds in Dollars in accordance with the Securities Purchase Agreement
and the Notes.

 

2.8           Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Company’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Company Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
the Collateral Agent and the other Secured Parties will not have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 


SECTION 3

GRANT OF SECURITY INTEREST

 

Each Pledgor hereby pledges to the Collateral Agent, and hereby grants to the
Collateral Agent, in each case for the benefit of the Collateral Agent and the
other Secured Parties, a security interest in any and all property and assets
now owned or at any time hereafter acquired by such Pledgor, or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Pledgor’s Secured Obligations including,
but not limited to:

 


(A)           ALL ACCOUNTS;

 


(B)           ALL CHATTEL PAPER;

 


(C)           ALL COMMERCIAL TORT CLAIMS;

 


(D)           ALL DEPOSIT ACCOUNTS;

 


(E)           ALL DOCUMENTS;

 


(F)            ALL EQUIPMENT;

 


(G)           ALL GENERAL INTANGIBLES, INCLUDING ALL INTELLECTUAL PROPERTY;

 


(H)           ALL INSTRUMENTS;

 


(I)            ALL INVENTORY;

 


(J)            ALL INVESTMENT PROPERTY;

 


(K)           ALL LETTER-OF-CREDIT RIGHTS;

 


(L)            WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL FIXTURES,
ALL INTELLECTUAL PROPERTY, ALL PLEDGED INVESTMENTS AND ALL RECEIVABLES;

 

10

--------------------------------------------------------------------------------


 


(M)          ALL BOOKS AND RECORDS PERTAINING TO THE COLLATERAL;

 


(N)           ALL GOODS AND OTHER PERSONAL PROPERTY NOT OTHERWISE DESCRIBED
ABOVE; AND

 


(O)           TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS AND PRODUCTS OF
ANY AND ALL OF THE FOREGOING, AND ALL SUPPORTING OBLIGATIONS WITH RESPECT TO ANY
OF THE FOREGOING;

 

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if any Excluded Property would have otherwise
constituted Collateral, when such property shall cease to be Excluded Property,
such property shall be deemed at all times from and after the date hereof to
constitute Collateral.

 


SECTION 4

REPRESENTATIONS AND WARRANTIES

 

To induce the Purchasers to enter into the Securities Purchase Agreement and to
purchase the Notes pursuant thereto, each of the Company and each Pledgor, as to
itself, hereby represents and warrants to the Collateral Agent and the other
Secured Parties as of the date hereof that:

 

4.1           Representations in Securities Purchase Agreement. The
representations and warranties set forth in Section 3 of the Securities Purchase
Agreement as they relate to any Pledgor or to the Transaction Documents to which
any Pledgor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and shall be incorporated by reference herein
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Company’s knowledge shall, for the
purposes of this Section 4.1, be deemed to be a reference to the Pledgors’
knowledge.

 

4.2           Title; No Other Liens. Except for the security interest granted to
the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties, pursuant to this Agreement and the other Liens permitted to
exist on the Collateral by the Securities Purchase Agreement, the Notes and the
other Transaction Documents, if any, such Pledgor owns each item of the
Collateral free and clear of any and all Liens or claims, options or rights of
others. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Collateral Agent for the benefit of the
Collateral Agent and the other Secured Parties, pursuant to this Agreement or as
are permitted by the Securities Purchase Agreement, the Notes and the other
Transaction Documents, if any.

 

4.3           Perfected First Priority Liens. This Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Collateral Agent
and the other Secured Parties, a legal, valid and enforceable security interest
in the Collateral.

 

11

--------------------------------------------------------------------------------


 

Upon completion of the filings and other actions specified on Schedule 4.3 to
this Agreement (which, in the case of all filings and other documents referred
to on such Schedule 4.3, have been delivered to the Collateral Agent in
completed and, where applicable, duly executed form), the security interest
created by this Agreement together with such filings shall constitute a fully
perfected security interest in all right, title and interest of the Pledgors in
such Collateral as security for the Secured Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 3(bb) of the Securities Purchase
Agreement and Section 11(c) of the Notes).

 

4.4           Jurisdiction of Organization; Location of Collateral. (a)  On the
date hereof, such Pledgor’s jurisdiction and type of organization, legal name,
organizational identification number, if any, and the location of its chief
executive office or sole place of business are specified on Schedule 4.4.

 

(b)           On the date hereof, the material Inventory and the material
Equipment (other than mobile goods and goods in transit) of such Pledgor are
kept at the locations listed on Schedule 4.4.

 

(c)           Schedule 4.4 also lists (i) all of such Pledgor’s jurisdictions
and types of organization, legal names and locations of chief executive office
or sole place of business for the five years preceding the date hereof, if
different from those referred to in Section 4.4(a), and (ii) the locations of
such Pledgor’s material Inventory and the material Equipment (other than mobile
goods and goods in transit) for the four months preceding the date hereof if
different from those referred to in Section 4.4(b).

 

4.5           Pledged Investments. (a)  Schedule 4.5 sets forth a complete and
accurate list of all Pledged Stock and Pledged Debt held by such Pledgor as of
the date hereof.

 


(B)           THE SHARES OF PLEDGED STOCK PLEDGED BY SUCH PLEDGOR HEREUNDER
CONSTITUTE ALL THE ISSUED AND OUTSTANDING SHARES OF ALL CLASSES OF THE CAPITAL
STOCK OF EACH ISSUER OWNED BY SUCH PLEDGOR OTHER THAN EXCLUDED EQUITY. SUCH
SHARES REPRESENT ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUCH
ISSUER WHICH IS A SUBSIDIARY OTHER THAN EXCLUDED EQUITY AND EXCEPT AS NOTED ON
SUCH SCHEDULE 4.5. ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.

 


(C)           EACH ISSUE OF PLEDGED DEBT CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING.

 


(D)           SUCH PLEDGOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE PLEDGED INVESTMENTS PLEDGED BY IT HEREUNDER, FREE
OF

 

12

--------------------------------------------------------------------------------


 

any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

 

4.6           Receivables. (a)  No amount payable to such Pledgor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.

 


(B)           NONE OF THE RECEIVABLES ARE OWED TO THE PLEDGORS BY OBLIGORS THAT
ARE GOVERNMENTAL AUTHORITIES.

 

4.7           Intellectual Property. (a)  Schedule 4.7 lists all applications
for registration and registered Intellectual Property owned by such Pledgor in
its own name on the date hereof.

 


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY IS VALID,
SUBSISTING, UNEXPIRED AND ENFORCEABLE, HAS NOT BEEN ABANDONED AND DOES NOT, TO
THE KNOWLEDGE OF SUCH PLEDGOR, INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY
OTHER PERSON.

 


(C)           NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH PLEDGOR’S RIGHTS IN, ANY MATERIAL INTELLECTUAL PROPERTY.

 


(D)           NO ACTION OR PROCEEDING IS PENDING, OR TO THE KNOWLEDGE OF SUCH
PLEDGOR THREATENED, ON THE DATE HEREOF (I) SEEKING TO LIMIT, CANCEL OR QUESTION
THE VALIDITY OF ANY MATERIAL INTELLECTUAL PROPERTY OR SUCH PLEDGOR’S OWNERSHIP
INTEREST THEREIN, OR (II) WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF ANY MATERIAL INTELLECTUAL PROPERTY.

 

4.8           Deposit Accounts; Securities Accounts; and Commodity Accounts. On
the date hereof, such Pledgor does not have any Deposit Accounts, Commodity
Accounts or Securities Accounts that are not listed on Schedule 4.8 hereto.

 

4.9           Commercial Tort Claims. On the date hereof, such Pledgor does not
hold any Commercial Tort Claim which might reasonably result in awarded damages
(less any and all legal and other expenses incurred or reasonably expected to be
incurred by such Pledgor) in excess of $25,000 that is not listed on
Schedule 4.9 hereto.

 

4.10         Letter-of-Credit Rights. On the date hereof, such Pledgor is not
the beneficiary under any letter of credit with a face amount in excess of
$25,000 issued in favor of such Pledgor that is not listed on Schedule 4.10
hereto.

 

4.11         Material Collateral. Such Pledgor does not own, or have any other
right or interest in, any asset or property included in the Collateral that
cannot be perfected in the manner described in Section 4.3 (collectively, the
“Non-Perfected Assets”), except for Non-Perfected Assets which together with the
Non-Perfected Assets of all other Pledgors in the aggregate are not material to
the Company and its Subsidiaries taken as a whole.

 

13

--------------------------------------------------------------------------------


 


SECTION 5

 


COVENANTS

 

The Company, as to itself and each of its Subsidiaries (other than the
Pledgors), and each other Pledgor, as to itself, covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the Termination Date:

 

5.1           General Covenants. (a)  Without the prior written consent of the
Collateral Agent, unless expressly permitted by the Securities Purchase
Agreement, the Notes or any other Transaction Document, such Pledgor will not
(i) sell, assign, transfer, exchange, abandon, or otherwise dispose of, or grant
any option with respect to, the Collateral or any interest therein except for
sales of inventory in the ordinary course of business, (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Collateral or any interest therein, or (iii) enter into
any agreement or undertaking restricting the right or ability of such Pledgor or
any Secured Party to sell, assign or transfer or vote any of the Collateral or
any interest therein.

 

(b)           In addition, such Pledgor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Pledgor or any of its Subsidiaries.

 

5.2           Notices. Such Pledgor will advise the Collateral Agent promptly
of:

 


(A)           ANY LIEN (OTHER THAN SECURITY INTERESTS CREATED HEREBY OR LIENS
PERMITTED UNDER THE SECURITIES PURCHASE AGREEMENT, THE NOTES OR ANY OTHER
TRANSACTION DOCUMENT) ON ANY OF THE COLLATERAL; AND

 

(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the security interests created
hereby.

 

5.3           Maintenance of Insurance. (a)  Such Pledgor will maintain, with
financially sound and reputable companies, insurance policies as required by
Section 3(r) of the Securities Purchase Agreement and Section 11(m) of the
Notes, such policies to be in such form and amounts and having such coverage as
may be reasonably satisfactory to the Collateral Agent.

 


(B)           ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION,
MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE
EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE COLLATERAL AGENT OF
WRITTEN NOTICE THEREOF, (II) NAME THE COLLATERAL AGENT AS ADDITIONAL INSURED OR
LOSS PAYEE, (III) IF REASONABLY REQUESTED BY THE COLLATERAL AGENT, INCLUDE A
BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY SATISFACTORY IN ALL OTHER
MATERIAL RESPECTS TO THE COLLATERAL AGENT.

 

14

--------------------------------------------------------------------------------


 


(C)           THE COMPANY SHALL DELIVER TO THE COLLATERAL AGENT A REPORT OF A
REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE DURING THE MONTH OF
APRIL IN EACH CALENDAR YEAR AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO
AS THE COLLATERAL AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 

5.4           Payment of Obligations. Such Pledgor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including claims for labor, materials and supplies) against
or with respect to the Collateral, except that no such charge need be paid if
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings, reserves in conformity with GAAP with respect thereto
have been provided on the books of such Pledgor (to the extent such reserves are
required by GAAP) and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any material interest therein.

 

5.5           Maintenance of Perfected Security Interest; Further Documentation.
(a)  Such Pledgor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 


(B)           SUCH PLEDGOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO
TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL
AND SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.

 


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
COLLATERAL AGENT, AND AT THE SOLE EXPENSE OF SUCH PLEDGOR, SUCH PLEDGOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND, IF APPLICABLE, HAVE RECORDED, SUCH
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR
PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS
HEREIN GRANTED, INCLUDING (I) THE FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF INVESTMENT PROPERTY, DEPOSIT ACCOUNTS, LETTER-OF-CREDIT
RIGHTS AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS NECESSARY TO ENABLE
THE COLLATERAL AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE
UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.

 

5.6           Changes in Locations, Name, etc.  Such Pledgor will not, except
upon 30 days’ prior written notice to the Collateral Agent and delivery to the
Collateral Agent of all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

 

15

--------------------------------------------------------------------------------


 

(I)            CHANGE ITS JURISDICTION OF ORGANIZATION OR, IN THE CASE OF ANY
PLEDGOR THAT IS NOT A REGISTERED ORGANIZATION (AS DEFINED IN THE NEW YORK UCC),
THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS FROM THAT
REFERRED TO IN SECTION 4.4; OR

 

(II)           CHANGE ITS NAME, IDENTITY OR CORPORATE STRUCTURE.

 

5.7           Delivery of Instruments and Chattel Paper. All (i) Promissory
Notes issued by any Pledgor and held by another Pledgor and (ii) if any amount
payable under or in connection with any of the other Collateral shall be or
become evidenced by any Instrument (other than checks received in the ordinary
course of business) or Chattel Paper, such Instrument or Chattel Paper shall be
delivered as soon as possible (but in any event within five Business Days) to
the Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.

 

5.8           Pledged Investments; Securities Accounts; Deposit Accounts.
 (a)  If any Pledged Investments now owned or hereafter acquired by any Pledgor
are certificated Securities and (i) are issued by any Pledgor or any Subsidiary
of a Pledgor or (ii) issued by any other Person and not held in a Securities
Account, such Pledgor shall deliver as soon as possible (but in any event within
five Business Days) the certificates evidencing the same to the Collateral Agent
in the exact form received, duly indorsed by such Pledgor to the Collateral
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Pledgor and with, if the Collateral
Agent so requests, signature guaranteed, to be held by the Collateral Agent,
subject to the terms hereof, as additional collateral security for such
Pledgor’s Secured Obligations.

 


(B)           IF ANY PLEDGED INVESTMENTS NOW OWNED OR HEREAFTER ACQUIRED BY ANY
PLEDGOR ARE UNCERTIFICATED SECURITIES AND, IN EITHER CASE, (I) ARE ISSUED BY ANY
PLEDGOR OR ANY SUBSIDIARY OF A PLEDGOR OR (II) ISSUED BY ANY OTHER PERSON AND
NOT HELD IN A SECURITIES ACCOUNT, SUCH PLEDGOR SHALL NOTIFY THE COLLATERAL AGENT
AS SOON AS POSSIBLE (BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS) THEREOF AND, AT
THE COLLATERAL AGENT’S REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, EITHER (I) CAUSE THE
ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE COLLATERAL AGENT AS TO SUCH
SECURITIES, WITHOUT FURTHER CONSENT OF ANY PLEDGOR, OR (II) ARRANGE FOR THE
COLLATERAL AGENT TO BECOME THE REGISTERED OWNER OF THE SECURITIES.

 


(C)           IF SUCH PLEDGOR SHALL NOW OR HEREAFTER HAVE RIGHTS IN ANY
SECURITIES ACCOUNT WITH ANY SECURITIES INTERMEDIARY, SUCH PLEDGOR SHALL NOTIFY
THE COLLATERAL AGENT AS SOON AS POSSIBLE (BUT IN ANY EVENT WITHIN FIVE BUSINESS
DAYS) THEREOF AND, PURSUANT TO AN ACCOUNT CONTROL AGREEMENT, CAUSE SUCH
SECURITIES INTERMEDIARY TO AGREE TO COMPLY WITH ENTITLEMENT ORDERS OR OTHER
INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT TO SUCH SECURITIES INTERMEDIARY
AS TO THE SECURITIES OR OTHER FINANCIAL ASSETS CONTAINED THEREIN WITHOUT CONSENT
FROM SUCH PLEDGOR.

 

16

--------------------------------------------------------------------------------


 


(D)           IF SUCH PLEDGOR SHALL NOW OR HEREAFTER HAVE RIGHTS IN ANY DEPOSIT
ACCOUNT MAINTAINED WITH ANY BANK, SUCH PLEDGOR SHALL NOTIFY THE COLLATERAL AGENT
AS SOON AS POSSIBLE (BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS) THEREOF AND,
PURSUANT TO AN ACCOUNT CONTROL AGREEMENT, CAUSE SUCH BANK TO AGREE TO COMPLY
WITH INSTRUCTIONS TO SUCH BANK ORIGINATED BY THE COLLATERAL AGENT DIRECTING THE
DISPOSITION OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT CONSENT FROM SUCH PLEDGOR.

 


(E)           THE COLLATERAL AGENT AGREES WITH EACH OF THE PLEDGORS THAT THE
COLLATERAL AGENT SHALL NOT GIVE ANY SUCH ENTITLEMENT ORDERS, INSTRUCTIONS OR
DIRECTIONS REFERRED TO IN PARAGRAPH (B), (C) OR (D) ABOVE TO ANY ISSUER,
SECURITIES INTERMEDIARY OR BANK, AND SHALL NOT WITHHOLD ITS CONSENT TO THE
EXERCISE OF ANY WITHDRAWAL OR DEALING RIGHT BY ANY PLEDGOR, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, OR, AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT AND WITHDRAWAL RIGHTS, WOULD OCCUR. THE PROVISIONS OF THIS PARAGRAPH
SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES ACCOUNT FOR
WHICH THE COLLATERAL AGENT IS THE SECURITIES INTERMEDIARY OR ACCOUNT AS TO WHICH
THE COLLATERAL AGENT IS THE BANK.

 


(F)            EXCEPT AS PROVIDED IN SECTION 6.3, SUCH PLEDGOR SHALL BE ENTITLED
TO RECEIVE ALL CASH DIVIDENDS AND DISTRIBUTIONS PAID IN RESPECT OF THE PLEDGED
INVESTMENTS (EXCEPT LIQUIDATING OR DISTRIBUTING DIVIDENDS). ANY SUMS PAID UPON
OR IN RESPECT OF THE PLEDGED INVESTMENTS UPON THE LIQUIDATION OR DISSOLUTION OF
ANY ISSUER OR AT A TIME WHEN A PLEDGOR IS NOT PERMITTED TO RECEIVE SUCH SUMS
UNDER SECTION 6.3 SHALL BE PAID OVER TO THE COLLATERAL AGENT TO BE HELD BY IT
HEREUNDER AS ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS, AND IN CASE ANY
DISTRIBUTION OF CAPITAL SHALL BE MADE ON OR IN RESPECT OF THE PLEDGED
INVESTMENTS OR ANY PROPERTY SHALL BE DISTRIBUTED UPON OR WITH RESPECT TO THE
PLEDGED INVESTMENTS PURSUANT TO THE RECAPITALIZATION OR RECLASSIFICATION OF THE
CAPITAL OF ANY ISSUER OR PURSUANT TO THE REORGANIZATION THEREOF, THE PROPERTY SO
DISTRIBUTED SHALL, UNLESS OTHERWISE SUBJECT TO A PERFECTED SECURITY INTEREST IN
FAVOR OF THE COLLATERAL AGENT, BE DELIVERED TO THE COLLATERAL AGENT TO BE HELD
BY IT HEREUNDER AS ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS. IF ANY
SUMS OF MONEY OR PROPERTY SO PAID OR DISTRIBUTED IN RESPECT OF THE PLEDGED
INVESTMENTS SHALL BE RECEIVED BY SUCH PLEDGOR, SUCH PLEDGOR SHALL, UNTIL SUCH
MONEY OR PROPERTY IS PAID OR DELIVERED TO THE COLLATERAL AGENT, HOLD SUCH MONEY
OR PROPERTY IN TRUST FOR THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES,
SEGREGATED FROM OTHER FUNDS OF SUCH PLEDGOR, AS ADDITIONAL COLLATERAL SECURITY
FOR THE OBLIGATIONS.

 


(G)           IN THE CASE OF EACH PLEDGOR THAT IS ALSO AN ISSUER, SUCH ISSUER
AGREES THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
PLEDGED INVESTMENTS ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, INCLUDING COMPLYING WITH INSTRUCTIONS FROM THE
SECURED PARTY AS TO SUCH PLEDGED INVESTMENTS, WITHOUT FURTHER CONSENT OF ANY
PLEDGOR, (II) IT WILL NOTIFY THE COLLATERAL AGENT PROMPTLY IN WRITING OF THE
OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN SECTIONS 5.8(A), (B) AND (F) WITH
RESPECT TO THE PLEDGED INVESTMENTS ISSUED BY IT AND (III) THE TERMS OF SECTIONS
6.3(C) AND 6.7 SHALL APPLY TO IT, MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS
THAT MAY BE REQUIRED OF IT PURSUANT TO SECTION 6.3(C) OR 6.7 WITH RESPECT TO THE
PLEDGED INVESTMENTS ISSUED BY IT.

 

17

--------------------------------------------------------------------------------



 


(H)           IN THE CASE OF EACH ISSUER THAT IS NOT A PLEDGOR, SUCH ISSUER
SHALL, AND THE PLEDGOR OF THE PLEDGED INVESTMENTS ISSUED BY SUCH ISSUER SHALL
CAUSE SUCH ISSUER TO, ACKNOWLEDGE AND AGREE TO THE PLEDGE AND GRANT OF A
SECURITY INTEREST IN THE PLEDGED INVESTMENTS BY A WRITING IN THE FORM OF ANNEX I
HERETO.


 


(I)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY SUBSIDIARY OF THE
COMPANY AS OF THE DATE OF THIS AGREEMENT, WITH THE EXCEPTION OF ES HOLDINGS SAS,
A FRENCH CORPORATION, AND EUROSILICONE SAS, A FRENCH CORPORATION, THAT IS NOT A
GUARANTOR OR PLEDGOR HEREUNDER SHALL EXECUTE AND DELIVER, WITHIN TEN DAYS OF THE
CLOSING DATE, A NEGATIVE PLEDGE AGREEMENT (OR AS APPLICABLE, A JOINDER AGREEMENT
TO AN EXISTING NEGATIVE PLEDGE AGREEMENT) PURSUANT TO WHICH SUCH SUBSIDIARY WILL
UNDERTAKE NOT TO CREATE, INCUR OR PERMIT TO EXIST, ANY LIEN OR OTHER INTEREST IN
BREACH OF SECTION 5.1 HEREIN WITH RESPECT TO ANY OF ITS ASSETS NOW HELD OR
HEREINAFTER ACQUIRED.


 

5.9           Receivables. (a)  Other than in the ordinary course of business
consistent with its past practice, such Pledgor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable, or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

 


(B)           SUCH PLEDGOR WILL DELIVER TO THE COLLATERAL AGENT A COPY OF EACH
MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS INTO
DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE AMOUNT OF
THE THEN OUTSTANDING RECEIVABLES.


 

5.10         Intellectual Property. (a)  Such Pledgor (either itself or through
licensees) will (i) continue to use each Material Trademark on each and every
trademark class of goods applicable to its current product or service lines in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not knowingly adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

 


(B)           SUCH PLEDGOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY MATERIAL PATENT MAY BECOME FORFEITED,
ABANDONED OR DEDICATED TO THE PUBLIC.


 


(C)           SUCH PLEDGOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL EMPLOY
EACH MATERIAL COPYRIGHT AND (II) WILL NOT DO ANY ACT OR KNOWINGLY OMIT TO DO ANY
ACT WHEREBY ANY MATERIAL PORTION OF THE COPYRIGHTS MAY BECOME INVALIDATED OR
OTHERWISE IMPAIRED OR FALL INTO THE PUBLIC DOMAIN.

 

18

--------------------------------------------------------------------------------


 


(D)           SUCH PLEDGOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY INFRINGES THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER
PERSON.


 


(E)           SUCH PLEDGOR WILL NOTIFY THE COLLATERAL AGENT AS SOON AS POSSIBLE
(BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS) IF IT KNOWS, OR HAS REASON TO KNOW,
THAT ANY APPLICATION OR REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL
PROPERTY MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN
ANY COUNTRY) REGARDING SUCH PLEDGOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY
MATERIAL INTELLECTUAL PROPERTY OR SUCH PLEDGOR’S RIGHT TO REGISTER THE SAME OR
TO OWN AND MAINTAIN THE SAME.


 


(F)            WHENEVER SUCH PLEDGOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH PLEDGOR SHALL REPORT SUCH
FILING TO THE COLLATERAL AGENT WITHIN FIVE BUSINESS DAYS AFTER THE LAST DAY OF
THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS. UPON REQUEST OF THE COLLATERAL
AGENT, SUCH PLEDGOR SHALL EXECUTE AND DELIVER, AND HAVE RECORDED, IF APPLICABLE,
ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE COLLATERAL
AGENT MAY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S SECURITY INTEREST IN ANY
INTELLECTUAL PROPERTY.


 


(G)           SUCH PLEDGOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK
OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN
ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE
EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH
REGISTRATION OF THE MATERIAL INTELLECTUAL PROPERTY, INCLUDING FILING OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF INCONTESTABILITY.


 


(H)           IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY IS INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH PLEDGOR SHALL (I) TAKE SUCH
ACTIONS AS SUCH PLEDGOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
COLLATERAL AGENT AFTER IT LEARNS THEREOF AND, AFTER TAKING REASONABLE AND
CUSTOMARY MEASURES TO STOP SUCH INFRINGEMENT, SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, TO SEEK INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


 

5.11         Electronic Chattel Paper and Transferable Records. If any Pledgor
at any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Pledgor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent,

 

19

--------------------------------------------------------------------------------


 

shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Pledgor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Pledgor to make alterations to the
Electronic Chattel Paper or transferable record permitted under New York UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.

 

5.12         Letter-of-Credit Rights. If any Pledgor is at any time a
beneficiary under any letter of credit now or hereafter issued in favor of such
Pledgor in amounts in the aggregate for all Pledgors in excess of $25,000, such
Pledgor shall promptly notify the Collateral Agent thereof and such Pledgor
shall, at the request of the Collateral Agent, pursuant to an agreement in form
and substance reasonably satisfactory to the Collateral Agent, use commercially
reasonable efforts to either (i) arrange for the issuer and any confirmer of
such letters of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letters of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letters of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under such letters of credit are to be applied as provided in the
Securities Purchase Agreement.

 

5.13         Commercial Tort Claims. If any Pledgor shall at any time hold or
acquire any Commercial Tort Claim which might reasonably result in awarded
damages (less any and all legal and other expenses incurred or reasonably
expected to be incurred by such Pledgor) in excess of $25,000, such Pledgor
shall promptly notify the Collateral Agent in writing signed by such Pledgor of
the brief details thereof and grant to the Collateral Agent, for the benefit of
the Collateral Agent and the other Secured Parties, in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent.

 

5.14         Notice of Creation or Acquisition of Additional Collateral. Within
45 days after the end of each fiscal quarter, Company shall furnish the
Collateral Agent with a report listing for such quarter:

 


(A)           ANY SUBSIDIARY FORMED OR ACQUIRED BY ANY PLEDGOR;


 


(B)           ANY CERTIFICATED SECURITIES OR UNCERTIFICATED SECURITIES NOT HELD
IN A SECURITIES ACCOUNT ACQUIRED BY ANY PLEDGOR;

 

20

--------------------------------------------------------------------------------


 


(C)           ANY CHANGE IN NAME, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE
OFFICER OF ANY PLEDGOR;


 


(D)           ALL PROMISSORY NOTES, INSTRUMENTS OR CHATTEL PAPER RECEIVED BY ANY
PLEDGOR;


 


(E)           ANY SECURITIES ACCOUNT, COMMODITIES ACCOUNT OR DEPOSIT ACCOUNT
OPENED BY ANY PLEDGOR;


 


(F)            ALL APPLICATIONS FOR AND REGISTRATION RECEIVED BY ANY PLEDGOR IN
RESPECT OF ANY INTELLECTUAL PROPERTY;


 


(G)           ANY LETTER OF CREDIT RIGHTS ACQUIRED BY ANY PLEDGOR; AND


 


(H)           ANY COMMERCIAL TORT CLAIMS ACQUIRED BY ANY PLEDGOR.


 

5.15         Subordination of Indebtedness among Pledgors. Each Pledgor hereby
agrees that any Indebtedness of any other Pledgor now or hereafter owing to such
Pledgor, whether heretofore, now or hereafter created (the “Pledgor Subordinated
Debt”), is hereby subordinated to all of the Obligations to the extent set forth
in this Section 5.15. From and after the receipt from the Collateral Agent of a
notice that (i) a Default has occurred and continuing and (ii) that the
Collateral Agent is exercising its rights under this Section 5.15 (a “Notice of
Actionable Default”) and prior to the withdrawal of all pending Notices of
Actionable Default, the Pledgor Subordinated Debt shall not be paid in whole or
in part until the Obligations have been paid in full and this Agreement is
terminated and of no further force or effect. No Pledgor shall accept any
payment of or on account of any Pledgor Subordinated Debt at any time in
contravention of the foregoing or the Securities Purchase Agreement. From and
after the delivery by the Collateral Agent of a Notice of Actionable Default and
prior to the withdrawal of all pending Notices of Actionable Default, each
Pledgor shall pay to the Collateral Agent any payment of all or any part of the
Pledgor Subordinated Debt and any amount so paid to the Collateral Agent shall
be applied to payment of the Obligations in such order as the Collateral Agent
may elect. Each payment on the Pledgor Subordinated Debt received in violation
of any of the provisions hereof shall be deemed to have been received by such
Pledgor as trustee for the Collateral Agent and the other Secured Parties and
shall be paid over to the Collateral Agent immediately on account of the
Obligations, but without otherwise affecting in any manner such Pledgor’s
liability herein. Each Pledgor agrees to file all claims against any Pledgor in
any bankruptcy or other proceeding in which the filing of claims is required by
law in respect of any Pledgor Subordinated Debt, and the Collateral Agent shall
be entitled to all of such Pledgor’s rights thereunder. If for any reason a
Pledgor fails to file such claim at least ten Business Days prior to the last
date on which such claim should be filed, such Pledgor hereby irrevocably
appoints the Collateral Agent as its true and lawful attorney-in-fact and is
hereby authorized to act as attorney-in-fact in such Pledgor’s name to file such
claim or, in the Collateral Agent’s discretion, to assign such claim to and
cause proof of claim to be filed in the name of the Collateral Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to the Collateral

 

21

--------------------------------------------------------------------------------


 

Agent the full amount payable on the claim in the proceeding, and, to the full
extent necessary for that purpose, each Pledgor hereby assigns to the Collateral
Agent all of such Pledgor’s rights to any payments or distributions to which
such Pledgor otherwise would be entitled. If the amount so paid is greater than
such Pledgor’s liability hereunder and under the other Transaction Documents,
the Collateral Agent shall pay the excess amount to the party entitled thereto.
In addition, each Pledgor hereby irrevocably appoints the Collateral Agent as
its attorney in fact to exercise all of such Pledgor’s voting rights in respect
of any Pledgor Subordinated Debt (other than in its capacity as a debtor or a
debtor-in-possession) in connection with any bankruptcy proceeding or any plan
for the reorganization of any Pledgor. Each Pledgor that is an obligor on any
Pledgor Subordinated Debt hereby consents to the provisions of this Section 5.15
and agrees to be bound by them.

 

5.16         Permitted Restructuring. Notwithstanding the foregoing provisions
of this Section 5, (i) each Pledgor other than the Company shall be entitled to
be liquidated, dissolved or wound up or to be merged with or otherwise transfer
any of its assets and liabilities to the Company or one or more Subsidiaries of
the Company, so long as the Pledgor (x) gives the Collateral Agent at least 90
days’ prior written notice of such transaction and (y) delivers to the
Collateral Agent all such documents and takes all such other actions as are
reasonably requested by the Collateral Agent in order to ensure that the Company
or one or more of its Subsidiaries assumes all obligations of the Pledgor under
this Agreement and pledges, on terms at least as favorable as existed
immediately prior to the applicable transaction, all Collateral pledged by such
Pledgor immediately prior to such transaction and (ii) the Company shall be
entitled to cause International Integrated Incorporated, a British Virgin
Islands corporation, to elect to be a Disregarded Person.

 


SECTION 6

REMEDIAL PROVISIONS


 

6.1           Certain Matters Relating to Receivables. (a)  The Collateral Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Pledgor
shall furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time, upon the Collateral Agent’s reasonable request and at the
expense of the relevant Pledgor, such Pledgor shall cause independent public
accountants or others satisfactory to the Collateral Agent to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Receivables.

 


(B)           THE COLLATERAL AGENT HEREBY AUTHORIZES EACH PLEDGOR TO COLLECT
SUCH PLEDGOR’S RECEIVABLES, AND THE COLLATERAL AGENT MAY CURTAIL OR TERMINATE
SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT. IF REQUIRED BY THE COLLATERAL AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
RECEIVABLES, WHEN COLLECTED BY

 

22

--------------------------------------------------------------------------------


 


ANY PLEDGOR, (I) SHALL BE IMMEDIATELY (AND, IN ANY EVENT, WITHIN TWO BUSINESS
DAYS) DEPOSITED BY SUCH PLEDGOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY
SUCH PLEDGOR TO THE COLLATERAL AGENT IF REQUIRED, IN A COLLATERAL ACCOUNT
MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE COLLATERAL AGENT, SUBJECT
TO WITHDRAWAL BY THE COLLATERAL AGENT ONLY AS PROVIDED IN SECTION 6.5, AND
(II) UNTIL SO TURNED OVER, SHALL BE HELD BY SUCH PLEDGOR IN TRUST FOR THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF
SUCH PLEDGOR. EACH SUCH DEPOSIT OF PAYMENTS OF RECEIVABLES SHALL BE ACCOMPANIED
BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE OF THE
PAYMENTS INCLUDED IN THE DEPOSIT.


 


(C)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AT THE COLLATERAL AGENT’S REQUEST, EACH PLEDGOR SHALL DELIVER TO THE
COLLATERAL AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING TO,
THE AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES, INCLUDING
ALL ORIGINAL ORDERS, INVOICES AND SHIPPING RECEIPTS.


 

6.2           Communications with Obligors; Pledgors Remain Liable. (a)  The
Collateral Agent, in its own name or in the name of others, may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables or other contracts to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Receivables or other contracts.

 


(B)           UPON THE REQUEST OF THE COLLATERAL AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH PLEDGOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES OR OTHER CONTRACTS THAT THE RECEIVABLES OR
OTHER CONTRACTS HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AND THAT PAYMENTS IN
RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE COLLATERAL AGENT.


 


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH PLEDGOR
SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES AND ALL OTHER CONTRACTS
INCLUDED IN THE COLLATERAL TO OBSERVE AND PERFORM ALL THE CONDITIONS AND
OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE
WITH THE TERMS OF ANY AGREEMENT GIVING RISE THERETO. THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) OR OTHER CONTRACTS BY REASON
OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY BE OBLIGATED IN ANY MANNER TO
PERFORM ANY OF THE OBLIGATIONS OF ANY PLEDGOR UNDER OR PURSUANT TO ANY
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) OR OTHER CONTRACT, TO MAKE ANY
PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT
RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY
THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY
PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN
ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.


 

6.3           Pledged Investments. (a)  Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Pledgor of the Collateral Agent’s intent to exercise its
corresponding rights

 

23

--------------------------------------------------------------------------------


 

pursuant to Section 6.3(b), each Pledgor shall be permitted to receive all cash
dividends and other distributions paid in respect of the Pledged Stock and all
cash payments made in respect of the Pledged Debt, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Securities Purchase Agreement and the
Notes and to exercise all voting and corporate or other rights with respect to
the Pledged Investments; provided, however, that no vote shall be cast or
corporate or other right exercised or other action taken which, in the
Collateral Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Notes, this Agreement or any other Transaction Document.

 


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
COLLATERAL AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE ITS RIGHTS PURSUANT
TO THIS SECTION 6.3(B) TO THE RELEVANT PLEDGOR OR PLEDGORS, (I) THE COLLATERAL
AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR
OTHER PROCEEDS PAID IN RESPECT OF THE PLEDGED INVESTMENTS AND MAKE APPLICATION
THEREOF TO THE OBLIGATIONS IN SUCH ORDER AS THE COLLATERAL AGENT MAY DETERMINE,
AND/OR (II) ANY OR ALL OF THE PLEDGED INVESTMENTS MAY BE REGISTERED IN THE NAME
OF THE COLLATERAL AGENT OR ITS NOMINEE, AND THE COLLATERAL AGENT OR ITS NOMINEE
MAY THEREAFTER EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO
SUCH PLEDGED INVESTMENTS AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER
OR ISSUERS OR OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
PLEDGED INVESTMENTS AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING THE
RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED INVESTMENTS UPON
THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL
CHANGE IN THE CORPORATE OR OTHER STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE
BY ANY PLEDGOR OR THE COLLATERAL AGENT OF ANY RIGHT, PRIVILEGE OR OPTION
PERTAINING TO SUCH PLEDGED INVESTMENTS, AND IN CONNECTION THEREWITH, THE RIGHT
TO DEPOSIT AND DELIVER ANY AND ALL OF THE PLEDGED INVESTMENTS WITH ANY
COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON
SUCH TERMS AND CONDITIONS AS THE COLLATERAL AGENT MAY DETERMINE), ALL WITHOUT
LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES SHALL HAVE NO DUTY TO ANY PLEDGOR
TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE RESPONSIBLE FOR
ANY FAILURE TO DO SO OR DELAY IN SO DOING. EACH PLEDGOR HEREBY APPOINTS THE
COLLATERAL AGENT, WHICH APPOINTMENT SHALL BE EXERCISABLE ONLY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH PLEDGOR’S
TRUE AND LAWFUL ATTORNEY-IN-FACT AND GRANTS TO THE COLLATERAL AGENT AN
IRREVOCABLE PROXY TO EXERCISE ANY ACTION CONTEMPLATED BY THE IMMEDIATELY
PRECEDING SENTENCE IN ANY MANNER THE COLLATERAL AGENT REASONABLY DEEMS ADVISABLE
FOR OR AGAINST ALL MATTERS SUBMITTED OR WHICH MAY BE TAKEN BY THE SHAREHOLDERS.
THE POWER-OF-ATTORNEY GRANTED HEREBY IS COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE.


 


(C)           EACH PLEDGOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
PLEDGED INVESTMENTS PLEDGED BY SUCH PLEDGOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE COLLATERAL AGENT IN WRITING THAT (X) STATES
THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) IS OTHERWISE IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR FURTHER
INSTRUCTIONS FROM SUCH PLEDGOR, AND EACH PLEDGOR AGREES THAT EACH ISSUER SHALL
BE FULLY PROTECTED IN SO COMPLYING, AND (II)

 

24

--------------------------------------------------------------------------------


 


UNLESS OTHERWISE EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS
WITH RESPECT TO THE PLEDGED INVESTMENTS DIRECTLY TO THE COLLATERAL AGENT.


 

6.4           Proceeds to be Turned Over to Collateral Agent. In addition to the
rights of the Collateral Agent specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, all
Proceeds received by any Pledgor consisting of cash, checks and other near-cash
items shall be held by such Pledgor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Pledgor, and shall,
as soon as possible (but in any event within five Business Days) following
receipt by such Pledgor, be turned over to the Collateral Agent in the exact
form received by such Pledgor (duly indorsed by such Pledgor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its sole dominion and control. All Proceeds while held by the Collateral Agent
in a Collateral Account (or by such Pledgor in trust for the Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5 hereof.

 

6.5           Application of Proceeds. At such intervals as may be agreed upon
by the Company and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may, or at the direction of the holders of at least a majority
of the aggregate principal amount of the Notes then outstanding shall, apply all
or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in such order as the Collateral Agent may elect, and
any part of such funds which the Collateral Agent elects not so to apply shall
continue to be held as collateral security for the Obligations. Any balance of
such Proceeds remaining after the Termination Date or after all Events of
Default have been cured or waived shall be paid over to the Company or to
whomsoever may be lawfully entitled to receive the same.

 

6.6           Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem

 

25

--------------------------------------------------------------------------------


 

best, for cash or on credit or for future delivery without assumption of any
credit risk. The Collateral Agent or any other Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Pledgor,
which right or equity is hereby waived and released. Each Pledgor further
agrees, at the Collateral Agent’s request, if an Event of Default shall occur
and be continuing, to assemble the Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Pledgor’s premises or elsewhere. The Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 6.6,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent, including reasonable attorneys’ fees and other charges, to the
payment in whole or in part of the Obligations, in such order as the Collateral
Agent may elect and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) and (4) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Pledgor. To the extent permitted by
applicable law, each Pledgor waives all claims, damages and demands it may
acquire against the Collateral Agent arising out of the exercise by it of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7           Private Sale; Registration Rights. (a)  If the Collateral Agent
shall determine to exercise its right to sell any or all of the Pledged
Investments pursuant to Section 6.6, and if in the opinion of the Collateral
Agent it is necessary or advisable to have the Pledged Investments, or that
portion thereof to be sold, registered under the provisions of the Securities
Act, the relevant Pledgor will, at any time and from time to time, upon the
written request of the Collateral Agent, use its best efforts to take or to
cause the Issuer of such Pledged Investments to take such action, and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of the Collateral Agent to permit the public sale of such
Pledged Investments including to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
agreements, instruments and documents, and do or cause to be done all such other
acts as may be, in the opinion of the Collateral Agent, necessary or advisable
to register and sell the Pledged Investments, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use its best efforts to
cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Investments, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto or in the opinion of any
underwriters selected by Collateral Agent to effectuate such purchase. Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss,

 

26

--------------------------------------------------------------------------------


 

liability, expenses, costs of counsel (including reasonable fees and other
charges of legal counsel to the Collateral Agent) and claims (including the
costs of investigation) that they may incur insofar as such loss, liability,
expense or claim arises out of or is based upon any alleged untrue statement of
a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Pledgor or the
Issuer of such Pledged Investment by the Collateral Agent expressly for use
therein. Each Pledgor further agrees, upon written request, to use its best
efforts to qualify, file or register, or cause the Issuer of such Pledged
Investments to (x) qualify, file or register any of the Pledged Investments
under the “Blue Sky” or other securities laws of such states as may be requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations and (y) to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act. Each Pledgor will bear all costs and expenses of carrying out its
obligations under this Section 6.7.

 


(B)           EACH PLEDGOR RECOGNIZES THAT THE COLLATERAL AGENT MAY BE UNABLE TO
EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED INVESTMENTS, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE,
AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF. EACH
PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT NO SUCH PRIVATE SALE SHALL BE
DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BECAUSE IT
HAS HAD SUCH A RESULT. THE COLLATERAL AGENT SHALL BE UNDER NO OBLIGATION TO
DELAY A SALE OF ANY OF THE PLEDGED STOCK FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE ISSUER THEREOF TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE
SECURITIES ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER
WOULD AGREE TO DO SO.


 


(C)           EACH PLEDGOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED INVESTMENTS PURSUANT TO THIS SECTION 6.7 VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL APPLICABLE REQUIREMENTS OF LAW. EACH
PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION 6.7 WILL CAUSE IRREPARABLE INJURY TO THE COLLATERAL AGENT, THAT THE
COLLATERAL AGENT HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS
A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 6.7 SHALL
BE SPECIFICALLY ENFORCEABLE AGAINST SUCH PLEDGOR, AND SUCH PLEDGOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED
UNDER THE SECURITIES PURCHASE AGREEMENT.

 

27

--------------------------------------------------------------------------------


 

6.8           Deficiency. Each Pledgor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and other charges of any attorneys
employed by the Collateral Agent to collect such deficiency.

 

6.9           Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Pledgors) to use, license or sublicense any
of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The license (i) shall be subject to those
exclusive Copyright Licenses, Patent Licenses and Trademark Licenses granted by
the Pledgors to other Persons in effect on the date hereof and those granted by
any Pledgor hereafter, as permitted under the Transaction Documents, to the
extent conflicting, (ii) may be exercised, at the option of the Collateral
Agent, only upon the occurrence and during the continuation of an Event of
Default, provided, that any license, sublicense or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon the
Pledgors notwithstanding any subsequent cure of an Event of Default, and (iii)
apply to the use of the Trademarks in connection with goods and services of
similar type and quality to those theretofore sold by such Pledgor under such
Trademark.

 


SECTION 7

THE COLLATERAL AGENT

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a)  Each
Pledgor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Pledgor and in the name of such Pledgor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Pledgor hereby gives the
Collateral Agent the power and right, on behalf of such Pledgor, without notice
to or assent by such Pledgor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:

 

(I)            IN THE NAME OF SUCH PLEDGOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH
RESPECT TO ANY OTHER COLLATERAL, AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE

 

28

--------------------------------------------------------------------------------


 

Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE COLLATERAL AGENT MAY REASONABLY REQUEST TO EVIDENCE THE COLLATERAL AGENT’S
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL
INTANGIBLES OF SUCH PLEDGOR RELATING THERETO OR SYMBOLIZED THEREBY;

 

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND PAY ALL
OR ANY PART OF THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTIONS 6.6
OR 6.7, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL;

 

(V)           DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE COLLATERAL AGENT OR AS THE COLLATERAL AGENT SHALL DIRECT;

 

(VI)          ASK OR DEMAND FOR, COLLECT AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL;

 

(VII)         SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF
LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL;

 

(VIII)        COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS AT LAW OR
IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE COLLATERAL OR
ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF ANY COLLATERAL;

 

(IX)           DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH
PLEDGOR WITH RESPECT TO ANY COLLATERAL;

 

(X)            SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING
AND, IN CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR RELEASES AS THE COLLATERAL
AGENT MAY DEEM APPROPRIATE;

 

(XI)           ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE
GOODWILL OF THE BUSINESS TO WHICH ANY SUCH TRADEMARK PERTAINS), THROUGHOUT THE
WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE
COLLATERAL AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND

 

29

--------------------------------------------------------------------------------


 

(XII)          GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH
RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY
AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES,
AND DO, AT THE COLLATERAL AGENT’S OPTION AND SUCH PLEDGOR’S EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES), AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND
THINGS WHICH THE COLLATERAL AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR
REALIZE UPON THE COLLATERAL AND THE COLLATERAL AGENT’S SECURITY INTERESTS
THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY
AS SUCH PLEDGOR MIGHT DO.

 


(B)           IF ANY PLEDGOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN OR IN ANY CONTRACT INCLUDED IN THE COLLATERAL, THE
COLLATERAL AGENT, AT ITS OPTION, BUT WITHOUT ANY OBLIGATION SO TO DO, MAY
PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH
AGREEMENT.


 


(C)           THE EXPENSES OF THE COLLATERAL AGENT INCURRED IN CONNECTION WITH
ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO 2% PER MONTH FROM THE DATE OF PAYMENT BY
THE COLLATERAL AGENT TO THE DATE REIMBURSED BY THE RELEVANT PLEDGOR, SHALL BE
PAYABLE BY SUCH PLEDGOR TO THE COLLATERAL AGENT ON DEMAND.


 


(D)           EACH PLEDGOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.


 

7.2           Duties of Collateral Agent. (a)  The Collateral Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account.

 


(B)           NONE OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR
FAILURE TO DEMAND, COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY
DELAY IN DOING SO OR SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE
OF ANY COLLATERAL UPON THE REQUEST OF ANY PLEDGOR OR ANY OTHER PERSON OR TO TAKE
ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF.


 


(C)           THE POWERS CONFERRED ON THE COLLATERAL AGENT HEREUNDER ARE SOLELY
TO PROTECT THE INTERESTS OF THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE COLLATERAL AGENT TO
EXERCISE ANY SUCH POWERS. THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF
THE EXERCISE OF SUCH POWERS, AND NEITHER THEY NOR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY PLEDGOR FOR ANY ACT
OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

30

--------------------------------------------------------------------------------


 

7.3           Filing of Financing Statements. Each Pledgor authorizes the
Collateral Agent to file or record financing statements, any amendments thereto
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Pledgor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent and the other Secured Parties under
this Agreement including any financing statement describing the collateral as
“all assets,” “all personal property” or any similar description. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

7.4           Authority of Collateral Agent. Each Pledgor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Securities Purchase Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent and the Pledgor, the Collateral Agent shall
be conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Pledgor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 


SECTION 8

MISCELLANEOUS


 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10(e) of the Securities Purchase Agreement.

 

8.2           Notices. All notices, requests and demands to or upon the Secured
Parties or the Pledgors hereunder shall be effected in the manner provided for
in Section 10(f) of the Securities Purchase Agreement; provided that any such
notice, request or demand to or upon the Pledgors shall be addressed to them at
their notice address set forth on Schedule 8.2.

 

8.3           No Waiver; Cumulative Remedies. No failure to exercise, and no
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, remedy, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any other rights,
remedies, powers or privileges provided by law.

 

8.4           Enforcement Expenses; Indemnification. (a)  Each Pledgor agrees to
pay or reimburse the Collateral Agent and each other Secured Party for all its

 

31

--------------------------------------------------------------------------------


 

costs and expenses incurred in collecting against such Pledgor its Secured
Obligations or otherwise enforcing or preserving any rights under this Agreement
and the other Transaction Documents to which such Pledgor is a party, including
the fees and other charges of counsel (such as the allocated fees and expenses
of in-house counsel) to the Collateral Agent or such Secured Party.

 


(B)           EACH PLEDGOR AGREES TO PAY, INDEMNIFY AND HOLD THE COLLATERAL
AGENT AND EACH OTHER SECURED PARTY HARMLESS FROM ANY AND ALL RECORDING AND
FILING FEES AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY
DELAY IN PAYING, STAMP, EXCISE, SALES AND OTHER SIMILAR TAXES THAT MAY BE
PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)           EACH PLEDGOR AGREES TO PAY, INDEMNIFY AND HOLD THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES AND THE OTHER INDEMNITEES HARMLESS FROM ANY
AND ALL INDEMNIFIED LIABILITIES AND CLAIMS WITH RESPECT TO THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE
EXTENT THE COMPANY WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 8 OF THE
SECURITIES PURCHASE AGREEMENT.


 


(D)           THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THE SECURITIES PURCHASE AGREEMENT, THE NOTES AND THE OTHER
TRANSACTION DOCUMENTS.


 

8.5           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns and, to the extent expressly provided herein, their respective
officers, directors, employees, affiliates, agents, advisors and controlling
persons including as provided in Section 8.4; provided that no Pledgor may
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent and any
attempted assignment or transfer without such consent shall be null and void.

 

8.6           Counterparts; Pledgors’ Separate Agreements. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by facsimile transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof. This Agreement shall become effective as to any Pledgor when
a counterpart hereof executed on behalf of such Pledgor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent. This Agreement shall be construed as
a separate agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.

 

32

--------------------------------------------------------------------------------


 


8.7           SEVERABILITY. ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


8.8           SECTION HEADINGS. THE SECTION HEADINGS USED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION HEREOF
OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


 

8.9           Integration. This Agreement and the other Transaction Documents
represent the agreement of the Pledgors, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the Collateral
Agent or any other Secured Party relative to the subject matter hereof and
thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

8.10         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CHOICE OF LAW PROVISION THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

8.11         Submission To Jurisdiction; Waivers. (a)  Each Pledgor hereby
irrevocably and unconditionally:

 


(B)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(C)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME AND AGREES NOT TO COMMENCE ANY ACTION SUIT, OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OTHER THAN IN SUCH COURTS
EXCEPT TO THE EXTENT MANDATED BY APPLICABLE LAW;


 


(D)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PLEDGOR AT ITS
ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
COLLATERAL AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

 

33

--------------------------------------------------------------------------------


 


(E)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(F)            WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 8.11 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

8.12         Acknowledgments. Each Pledgor hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY;


 


(B)           THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HAVE NO
FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY PLEDGOR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, AND
THE RELATIONSHIP BETWEEN THE PLEDGORS, ON THE ONE HAND, AND THE COLLATERAL AGENT
AND THE OTHER SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER TRANSACTION
DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 

8.13         Additional Guarantors and Pledgors. (a)  Each Person that is not a
Subsidiary of the Company as of the date of this Agreement, but becomes a
Subsidiary of the Company after such date, and is (x) not a Foreign Subsidiary
or (y) a Foreign Subsidiary that is also a Disregarded Person (unless such
Disregarded Person is owned by a Foreign Subsidiary (including through one or
more Disregarded Persons wholly owned by a Foreign Subsidiary)) shall become a
Guarantor and Pledgor for all purposes of this Agreement promptly upon becoming
a Subsidiary by execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex II hereto (it being understood for the avoidance
of doubt that any pledge or security granted by such Person shall not include
any Excluded Property). Upon the execution and delivery by any Subsidiary of an
Assumption Agreement, the supplemental schedules attached to such Assumption
Agreement shall be incorporated into and become a part of and supplement the
Schedules to this Agreement and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Assumption
Agreement.

 


(B)           EACH PERSON THAT IS NOT A SUBSIDIARY OF THE COMPANY AS OF THE DATE
OF THIS AGREEMENT, BUT BECOMES A SUBSIDIARY OF THE COMPANY AFTER SUCH DATE, AND
DOES NOT BECOME A GUARANTOR OR PLEDGOR FOR THE PURPOSES OF THIS AGREEMENT SHALL,
AND THE PLEDGORS SHALL CAUSE SUCH SUBSIDIARY TO, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, JOIN THE NEGATIVE PLEDGE AGREEMENT REFERRED TO IN SECTION 5.8(I)
HEREIN, EXPRESSLY ACKNOWLEDGE THE NEGATIVE PLEDGE CONTAINED THEREIN AND AGREE TO
BE BOUND BY ALL THE TERMS THEREOF.

 

34

--------------------------------------------------------------------------------


 

8.14         Releases. (a)  On the Termination Date, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination and the guarantee
in Section 2 with respect to such surviving obligations) of the parties hereto
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Pledgors.
At the request and sole expense of any Pledgor following any such termination,
the Collateral Agent shall deliver to such Pledgor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Pledgor such
documents as such Pledgor shall reasonably request to evidence such termination.

 


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY PLEDGOR IN A TRANSACTION PERMITTED BY THE SECURITIES PURCHASE
AGREEMENT, THEN THE COLLATERAL AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH
PLEDGOR, SHALL EXECUTE AND DELIVER TO SUCH PLEDGOR ALL RELEASES OR OTHER
DOCUMENTS REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED
HEREBY ON SUCH COLLATERAL. AT THE REQUEST AND SOLE EXPENSE OF THE COMPANY, A
PLEDGOR WHICH IS A SUBSIDIARY OF THE COMPANY SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL THE CAPITAL STOCK OF SUCH PLEDGOR
SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED
BY THE SECURITIES PURCHASE AGREEMENT; PROVIDED THAT THE COMPANY SHALL HAVE
DELIVERED TO THE COLLATERAL AGENT, AT LEAST TEN BUSINESS DAYS (OR SUCH SHORTER
PERIOD REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT) PRIOR TO THE DATE OF THE
PROPOSED RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT PLEDGOR
AND THE TERMS OF THE SALE OR OTHER DISPOSITION IN REASONABLE DETAIL, INCLUDING
THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A
CERTIFICATION BY THE COMPANY STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH
THE SECURITIES PURCHASE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 

8.15         Foreign Pledgor Provisions. Each Pledgor that is a Foreign Pledgor
agrees as follows:

 


(A)           THE FOREIGN PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
APPOINTS CT CORPORATION SYSTEM (THE “PROCESS COLLATERAL AGENT”), WITH AN OFFICE
ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS ITS AGENT
TO RECEIVE ON BEHALF OF SUCH FOREIGN PLEDGOR AND ITS PROPERTY SERVICE OF COPIES
OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY
ACTION REFERRED TO IN SECTION 8.11 OR PROCEEDING IN ANY NEW YORK STATE OR
FEDERAL COURT AND AGREES PROMPTLY TO APPOINT A SUCCESSOR PROCESS COLLATERAL
AGENT IN THE CITY OF NEW YORK (WHICH SUCCESSOR PROCESS COLLATERAL AGENT SHALL
ACCEPT SUCH APPOINTMENT IN WRITING IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY  TO THE COLLATERAL AGENT) PRIOR TO THE TERMINATION FOR ANY REASON
OF THE APPOINTMENT OF THE INITIAL PROCESS COLLATERAL AGENT. IN ANY ACTION OR
PROCEEDING IN A NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK,
SUCH SERVICE MAY BE MADE ON SUCH FOREIGN PLEDGOR BY DELIVERING A COPY OF SUCH
PROCESS TO SUCH FOREIGN PLEDGOR IN CARE OF THE PROCESS COLLATERAL AGENT AT SUCH
PROCESS COLLATERAL AGENT’S ABOVE ADDRESS AND BY DEPOSITING A COPY OF SUCH
PROCESS IN THE MAILS BY CERTIFIED OR REGISTERED AIR MAIL, ADDRESSED TO SUCH
FOREIGN PLEDGOR AT ITS ADDRESS REFERRED TO IN SECTION 8.2 (SUCH SERVICE TO BE
EFFECTIVE UPON SUCH RECEIPT BY THE PROCESS

 

35

--------------------------------------------------------------------------------


 

Collateral Agent and the depositing of such process in the mails as aforesaid).
Such Foreign Pledgor hereby irrevocably and unconditionally authorizes and
directs such Process Collateral Agent to accept such service on its behalf.


 


(B)           TO THE EXTENT THAT SUCH FOREIGN PLEDGOR HAS OR HEREAFTER ACQUIRES
ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING,
FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY
OF ITS PROPERTY, SUCH FOREIGN PLEDGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 


(C)           THE OBLIGATIONS OF SUCH FOREIGN PLEDGOR SHALL, NOTWITHSTANDING ANY
JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN DOLLARS, BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE
COLLATERAL AGENT OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY,
COLLATERAL AGENT MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE
DOLLARS WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF DOLLARS SO PURCHASED IS
LESS THAN THE SUM ORIGINALLY DUE TO COLLATERAL AGENT IN DOLLARS, SUCH FOREIGN
PLEDGOR AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT,
TO INDEMNIFY COLLATERAL AGENT AGAINST SUCH LOSS, AND IF THE AMOUNT OF DOLLARS SO
PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO COLLATERAL AGENT, COLLATERAL AGENT
AGREES TO REMIT TO SUCH FOREIGN PLEDGOR, SUCH EXCESS.


 

8.16         Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.

 

8.17         WAIVER OF JURY TRIAL. EACH PLEDGOR, THE COLLATERAL AGENT AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO, HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Remainder of Page Intentionally Left Blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

MEDICOR LTD., as Company and Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

 

INTERNATIONAL INTEGRATED INCORPORATED, as Guarantor and
Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

 

MEDICOR MANAGEMENT INC., as
Guarantor and Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

 

MEDICOR AESTHETICS, as Guarantor
and Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

 

MEDICOR DEVELOPMENT COMPANY,
as Guarantor and Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

37

--------------------------------------------------------------------------------


 

 

III ACQUISITION CORPORATION, as
Guarantor and Pledgor

 

 

 

 

 

By:

 /s/ Marc S. Sperberg

 

 

Name: Marc S. Sperberg

 

 

Title: Secretary

 

 

 

 

 

HPL BIOMEDICAL, INC., as Guarantor
and Pledgor

 

 

 

 

 

By:

 /s/ Jim J. McGhan

 

 

Name: Jim J. McGhan

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

INTELLECTUAL PROPERTY
INTERNATIONAL INC., as Guarantor and
Pledgor

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

 

 

 

AGREED AND ACCEPTED

 

 

 

SILVER OAK CAPITAL, L.L.C., as Collateral Agent

 

 

 

 

 

By:

 /s/ Michael L. Gordon

 

 

 

Name: Michael L. Gordon

 

 

Title: Managing Member

 

 

38

--------------------------------------------------------------------------------


 

Schedule 4.3

 

ACTIONS TO PERFECT

 

MediCor Ltd. (Delaware)

 

 

Shares of MediCor Latin America S.A. de C.V.

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Shares of International Integrated Incorporated

 

Same

Shares of MediCor Europe Holdings ApS (Denmark)

 

 

Filing of UCC-1 Financing Statement; execution of Issuer Control Agreement

Contracts (including leases), Accounts, Chattel Paper, Documents, Equipment,
General Intangibles, Instruments, Inventory, Other Investment Property

 

Filing of UCC-1 Financing Statement

 

Euro Account

 

Filing of UCC-1 Financing Statement; execution of Account Control Agreement

Dollar Account

 

Same

International Integrated Incorporated (BVI)

 

 

Shares of MediCor Management, Inc.

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Shares of MediCor Aesthetics

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Shares of MediCor Development Company

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Contracts (including leases), Accounts, Chattel Paper, Documents, Equipment,
General Intangibles, Instruments, Inventory, Other Investment Property

 

Filing of UCC-1 Financing Statement

MediCor Management Inc. (DE)

 

 

Shares of III Acquisition Corporation

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Shares of HPL BioMedical, Inc

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

MediCor Aesthetics (NV)

 

 

Contracts (including leases), Accounts,

 

Filing of UCC-1 Financing Statement

 

--------------------------------------------------------------------------------


 

Chattel Paper, Documents, Equipment, General Intangibles, Instruments,
Inventory, Other Investment Property

 

 

Inventory

 

Filing of UCC-1 Financing Statement

Accounts receivable

 

Filing of UCC-1 Financing Statement

MediCor Development Company (DE)

 

 

Shares of Intellectual Property International Inc.

 

Filing of UCC-1 Financing Statement; shares to be held by Collateral Agent in NY

Patents

 

Filing of UCC-1 Financing Statement; filing with PTO

Trademarks

 

Filing of UCC-1 Financing Statement; filing with PTO

Contracts (including leases), Accounts, Chattel Paper, Documents, Equipment,
General Intangibles, Instruments, Inventory, Other Investment Property

 

Filing of UCC-1 Financing Statement

III Acquisition Corporation (DE)

 

 

Contracts (including leases), Accounts, Chattel Paper, Documents, Equipment,
General Intangibles, Instruments, Inventory, Other Investment Property

 

Filing of UCC-1 Financing Statement

Inventory

 

Filing of UCC-1 Financing Statement

Accounts receivable

 

Filing of UCC-1 Financing Statement

HPL BioMedical, Inc. (DE)

 

 

Inventory

 

Filing of UCC-1 Financing Statement

Trademarks

 

Filing of UCC-1 Financing Statement; filing with PTO

Accounts receivable

 

Filing of UCC-1 Financing Statement

Intellectual Property International, Inc. (DE)

 

 

Patents

 

Filing of UCC-1 Financing Statement; filing with PTO

Trademarks

 

Filing of UCC-1 Financing Statement; filing with PTO

 

--------------------------------------------------------------------------------


 

Schedule 4.4

 

JURISDICTION OF ORGANIZATION; LOCATION OF COLLATERAL

 

Pledgor’s
Legal Name &
Identification No.

 

Type and
Jurisdiction of
Organization

 

Location of Chief
Executive Office

 

Locations of
Material Inventory
& Equipment

 

Different
Prior Locations

 

 

 

 

 

 

 

 

 

 

 

MediCor Ltd. 3327048

 

Delaware Corporation

 

Las Vegas, Clark, Nevada

 

N/A

 

N/A

 

International Integrated Inc. 340493

 

British Virgin Islands Corporation

 

Las Vegas, Clark, Nevada

 

N/A

 

Las Vegas, Clark, Nevada

 

MediCor Management Inc. 3103838

 

Delaware Corporation

 

Las Vegas, Clark, Nevada

 

N/A

 

Las Vegas, Clark, Nevada

 

MediCor Aesthetics E0016512005-8

 

Nevada Corporation

 

Las Vegas, Clark, Nevada

 

N/A

 

Las Vegas, Clark, Nevada

 

MediCor Development Company 3602054

 

Delaware Corporation

 

Las Vegas, Clark, Nevada

 

Las Vegas, Clark, Nevada

 

Las Vegas, Clark, Nevada

 

Intellectual Property International Inc. 3595764

 

Delaware Corporation

 

Las Vegas, Clark, Nevada

 

N/A

 

Austin, TX

 

III Acquisition Corporation dba PIP.America 3106120

 

Delaware Corporation

 

Santa Barbara, Santa Barbara, California

 

Santa Barbara, Santa Barbara, California

 

Las Vegas, Clark, Nevada

 

HPL Biomedical, Inc. dba Biodermis, Inc. 3133850

 

Delaware Corporation

 

Las Vegas, Clark, Nevada

 

Las Vegas, Clark, Nevada

 

Las Vegas, Clark, Nevada

 

 

--------------------------------------------------------------------------------


 

Schedule 4.5

 

PLEDGED INVESTMENTS

 

Pledged Stock:

 

Registered
Owner

 

Issuer

 

Stock
Certificate No.

 

Number and Class of
Shares

 

Percentage of
Equity Interest

 

MediCor Ltd.

 

International Integrated Incorporated

 

1

 

1,000 Common

 

100%

 

MediCor Ltd.

 

MediCor Europe Holdings ApS

 

Uncertificated

 

DKK 81,900.00

 

65%

 

MediCor Management Inc.

 

HPL Biomedical, Inc.

 

1

 

1,000 Common

 

100%

 

MediCor Management Inc.

 

III Acquisition Corporation dba PIP.America

 

2

 

1,000 Common

 

100%

 

MediCor Development Company

 

Intellectual Property International Inc.

 

4

 

2 Common

 

100%

 

International Integrated Incorporated

 

MediCor Aesthetics

 

1

 

1,000 Common

 

100%

 

International Integrated Incorporated

 

MediCor Development Company

 

1

 

1,000 Common

 

100%

 

International Integrated Incorporated

 

MediCor Management Inc.

 

2

 

1,000 Common

 

100%

 

MediCor Ltd. / MediCor Management Inc.

 

MediCor Latin America, S.A. de C.V.

 

1

 

32,500 Common

 

65%

 

 

Pledged Debt:

 

Issuer

 

Payee

 

Principal Amount

 

Date of
Note

 

Maturity
Date

 

None

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4.7

 

INTELLECTUAL PROPERTY

 

COPYRIGHTS AND COPYRIGHT LICENSES OWNED

 

See attached pages.

 

--------------------------------------------------------------------------------


 

PATENT REPORT

MediCor

 

Title

 

Country

 

Application
No./Filing Date

 

Patent.
No./Reg. Date

 

Owner

 

Status

 

Implant filling material and method

 

US Federal

 

10/839559
May 5, 2004

 

 

 

Intellectual Property International, Inc.

 

Pending

 

Silicone mask for cryosurgery and method

 

US Federal

 

95445089
May 19, 1995

 

5901707
May 11, 1999

 

HPL Biomedical, Inc.

 

Expired

 

Implantable prosthetic body used as implantable prostetic body, e.g. breast
implants, comprises thin elastomeric container, and pliable viscous cohesive
mass contained within container

 

US Federal

 

533168
December 30, 2003

 

 

 

Intellectual
Property
International, Inc.

 

Pending

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

Australia

 

AU 9657535
May 16, 1996

 

AU9657535
November 29, 1996

 

HPL Biomedical, Inc.

 

Registered

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

Brazil

 

BR9612881
May 16, 1996 1996

 

BR 9612881
December 31, 2002

 

HPL Biomedical, Inc.

 

Registered

 

Breast implant

 

European Patent

 

WO 97951290
December 10, 1997

 

9826735
June 25, 1998

 

Laboratoires Eurosilicone

 

Registered

 

Anatomical breast implant with controllable and stable positioning

 

European Patent

 

EP2002790537
October 23, 2002

 

WO
2004041128

 

Laboratoires Eurosilicone

 

Registered

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent.
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

May 21, 2004

 

 

 

 

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

European Patent

 

WO 96US7201
May 16, 1996

 

WO 9636293
November 21, 1996

 

HPL Biomedical, Inc.

 

Registered

 

Mask to protect healthy tissue during cryosurgical removal of diseased tissue
from the skin- is elastomer sheet with silicone gel layer on underside which
remains adherent to skin at low temp.

 

European Patent

 

EP 96915880
May 16, 1996

 

EP 955931
November 17, 1999

 

HPL Biomedical, Inc.

 

Registered

 

Implantable prosthetic body used as implantable prostetic body, e.g. breast
implants, comprises thin elastomeric container, and pliable viscous cohesive
mass contained within container

 

European Patent

 

WO 2004US35213
October 25, 2004

 

 

 

Intellectual Property International, Inc.

 

Pending

 

An improved artificial airway device

 

European Patent

 

96904959
March 6, 1996

 

813432
December 29, 1997

 

Biosil Limited

 

Registered

 

An improved artificial airway device

 

Patent Cooperation Treaty

 

PCT/GB96/0516
March 6, 1996

 

 

 

Biosil Limited

 

Pending

 

Artificial airway device with sealing cuff for distal end

 

US Federal

 

08/913020
November 4, 1997

 

5865176
February 2,

 

Biosil Limited

 

Registered

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent.
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

1999

 

 

 

 

 

Prostetic anal sphincter

 

US Federal

 

08/551052
October 31, 1995

 

5593443
January 14, 1997

 

Biosil Limited

 

Registered

 

Urinary sphincter device

 

United Kingdom

 

00228122
September 18, 2000

 

2355937
May 9, 2001

 

Biosil Limited

 

Registered

 

Endotracheal tube allowing oesophageal access

 

United Kingdom

 

9604630
March 5, 1996

 

2298580
September 11, 1996

 

Biosil Limited

 

Registered

 

Textured silicone implant prosthesis

 

US Federal

 

304764
January 31, 1989

 

4955909
September 11, 1990

 

Intellectual Property International, Inc.

 

Registered

 

Bio-osmotic gel for implant prostheses

 

US Federal

 

496234
March 20, 1990

 

5067965
November 26, 1991

 

Intellectual Property International, Inc.

 

Registered

 

Bio-osmotic gel for implant prosthesis

 

Canada

 

 

 

2057044

 

Intellectual Property International, Inc.

 

Registered

 

Bio-osmotic gel for implant prosthesis

 

Germany

 

 

 

69119754.7

 

Intellectual Property

 

Registered

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent.
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

 

 

 

 

International, Inc.

 

 

 

Bio-osmotic gel for implant prosthesis

 

France

 

 

 

0521015

 

Intellectual Property International, Inc.

 

Registered

 

Bio-osmotic gel for implant prosthesis

 

Great Britain

 

 

 

0521015

 

Intellectual Property International, Inc.

 

Registered

 

Rheologically modified and osmotically balanced fi

 

US Federal

 

924457
August 29, 1997

 

5997574
December 7, 1999

 

Intellectual Property International, Inc.

 

Registered

 

Saline implant having single valve with primary an

 

US Federal

 

318036
May 25, 1999

 

6162251
December 19, 2000

 

Intellectual Property International, Inc.

 

Registered

 

Leak-proof implant

 

US Federal

 

711255
August 24, 2005

 

 

 

Intellectual Property International, Inc.

 

Pending

 

Leak-proof implant

 

Patent Cooperation Treaty

 

 

 

 

 

Intellectual Property International, Inc.

 

In preparation

 

Silicone gel composition and dispenser therefor (Pro-Sil)

 

US Federal

 

913656

 

 

 

Intellectual Property

 

Pending

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

Application
No./Filing Date

 

Patent.
No./Reg. Date

 

Owner

 

Status

 

 

 

 

 

August 6, 2004

 

 

 

International, Inc.

 

 

 

 

--------------------------------------------------------------------------------


 

TRADEMARK REPORT

MediCor

 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

AMD and design

 

US Federal

 

76/050336
May 15, 2000

 

2561197
April 16, 2002

 

10

 

Biosil Limited

 

Registered

 

BEAUTY IS NATURAL...PERFECTION IS SURGICAL and design

 

US Federal

 

78/658204
June 24, 2005

 

 

 

10

 

Intellectual Property International, Inc.

 

Published ITU

 

BIODERMIS

 

US Federal

 

76/409086
May 17, 2002

 

 

 

5

 

HPL Biomedical, Inc.

 

Pending

 

CRYOSIL

 

US Federal

 

76/018979
March 3, 2000

 

2447839
May 1, 2001

 

10

 

Intellectual Property International, Inc.

 

Registered

 

DERMASOF and design

 

US Federal

 

76/632997
March 7, 2005

 

3058626
February 14, 2006

 

5

 

Intellectual Property International, Inc.

 

Registered

 

EPI-DERM

 

US Federal

 

76/001047
March 13, 2000

 

2440827
April 3, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

EPIFOAM

 

US Federal

 

76/411916
May 24, 2002

 

2771043
October 7, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

EPITAB

 

US Federal

 

76/161090
October 30, 2000

 

2506421
November 13, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

HYDROGOLD

 

US Federal

 

76/179320
December 4, 2000

 

2769658
September 30, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

MEDICOR

 

US Federal

 

78/221425
March 4, 2003

 

 

 

10

 

Intellectual Property International, Inc.

 

Published ITU

 

PRO-SIL

 

US Federal

 

78/465469
August 11, 004

 

 

 

5

 

Intellectual Property International, Inc.

 

Published

 

SCARAID

 

US Federal

 

75/745886
July 7, 1999

 

2424688
January 30, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

SILGEL

 

US Federal

 

75/482243
May 8, 1998

 

2305528
January 4, 2000

 

5, 10

 

Nagor Limited

 

Registered

 

SILQUECLENZ

 

US Federal

 

75/308208
June 13, 1997

 

2496490
October 9, 2001

 

3

 

Intellectual Property International, Inc.

 

Registered

 

THERAFOAM

 

US Federal

 

76/381190
March 11, 2002

 

2788109
December 2, 2003

 

10

 

Intellectual Property International, Inc.

 

Registered

 

XERAGEL

 

US Federal

 

75/401684
December 8, 1997

 

2216398
January 5, 1999

 

5

 

Intellectual Property International, Inc.

 

Registered

 

COGEL

 

Australia

 

808654
September 29, 1999

 

808654
September 29, 1999

 

10

 

Nagor Limited

 

Registered

 

NAGOR

 

Australia

 

808656
September 29, 1999

 

808656
September 29, 1999

 

5, 10

 

Nagor Limited

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

NAGOSIL

 

Australia

 

808657
September 29, 1999

 

808657
September 29, 1999

 

10

 

Nagor Limited

 

Registered

 

NAGOTEX

 

Australia

 

808658
September 29, 1999

 

808658
September 29, 1999

 

10

 

Nagor Limited

 

Registered

 

SILGEL

 

Australia

 

808655
September 29, 1999

 

808655
September 29, 1999

 

5

 

Nagor Limited

 

Registered

 

AMD and design

 

Community Trademarks

 

737890
January 29, 1998

 

737890
June 17, 1999

 

10

 

Biosil Limited

 

Registered

 

BEAUTY IS NATURAL...PERFECTION IS SURGICAL

 

Community Trademarks

 

4448916
June 16, 2005

 

 

 

5, 10

 

Intellectual Property International, Inc.

 

Pending

 

BIODERMIS

 

Community Trademarks

 

4013587
September 8, 2004

 

 

 

5, 10

 

Intellectual Property International, Inc.

 

Pending

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

COGEL

 

Community Trademarks

 

408450
November 14, 1996

 

408450
January 8, 1999

 

10

 

Nagor Limited

 

Registered

 

EUROSILICONE

 

Community Trademarks

 

4151502
December 2, 2004

 

 

 

10

 

Intellectual Property International, Inc.

 

Pending

 

MEDICOR

 

Community Trademarks

 

4151494
December 2, 2004

 

 

 

10

 

Intellectual Property International, Inc.

 

Pending

 

NAGOR

 

Community Trademarks

 

989483
November 19, 1998

 

989483
July 19, 2000

 

5, 10

 

Nagor Limited

 

Registered

 

NAGOSIL

 

Community Trademarks

 

219881
April 9, 1996

 

219881
November 16, 1998

 

10

 

Nagor Limited

 

Registered

 

NAGOTEX

 

Community Trademarks

 

119923
April 9, 1996

 

219923
September 11, 1998

 

10

 

Nagor Limited

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

SILGEL

 

Community Trademarks

 

584722
July 9, 1997

 

 

 

5, 10

 

Nagor Limited

 

Pending

 

XERAGEL

 

Community Trademarks

 

4013595
September 8, 2004

 

4013595
November 16, 2005

 

5

 

Intellectual Property International, Inc.

 

Registered

 

ES LABORATOIRES EUROSILICONE and design

 

France

 

02 3140673
January 9, 2002

 

02 3140673

 

10

 

Laboratoires Eurosilicone

 

Registered

 

BEAUTY IS NATURAL...PERFECTION IS SURGICAL

 

Mexico

 

680521
October 5, 2004

 

861692
November 29, 2004

 

10

 

Intellectual Property International, Inc.

 

Registered

 

COGEL

 

Mexico

 

377559
June 2, 1999

 

675270
October 23, 2000

 

10

 

Nagor Limited

 

Registered

 

EUROSILICONE

 

Mexico

 

680524
October 5, 2004

 

856874
October 26, 2004

 

44

 

Intellectual Property International, Inc.

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

EUROSILICONE

 

Mexico

 

680523
October 5, 2004

 

856873
October 26, 2004

 

10

 

Intellectual Property International, Inc.

 

Registered

 

KOMURO

 

Mexico

 

680520
October 5, 2004

 

856872
October 26, 2004

 

10

 

Intellectual Property International, Inc.

 

Registered

 

MEDICOR and design

 

Mexico

 

680527
October 5, 2004

 

904977
October 26, 2005

 

44

 

Intellectual Property International, Inc.

 

Registered

 

NAGOR

 

Mexico

 

377561
June 2, 1999

 

675271
October 23, 2000

 

10

 

Nagor Limited

 

Registered

 

NAGOSIL

 

Mexico

 

377557
June 2, 1999

 

643042
February 24, 2000

 

10

 

Nagor Limited

 

Registered

 

NAGOTEX

 

Mexico

 

377558
June 2, 1999

 

675269
October 23, 2000

 

10

 

Nagor Limited

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

SILGEL

 

Mexico

 

377560
June 2, 1999

 

699500
May 29, 2001

 

10

 

Nagor Limited

 

Registered

 

COGEL and design

 

South Korea

 

4020030007200
February 17, 2003

 

4006012730000
December 1, 2004

 

10

 

Nagor Limited

 

Registered

 

NAGOR and design

 

South Korea

 

4020030007206
February 17, 2003

 

4006012740000
December 1, 2004

 

10

 

Nagor Limited

 

Registered

 

NAGOSIL and design

 

South Korea

 

4020030007199
February 17, 2003

 

4006012720000
December 1, 2004

 

10

 

Nagor Limited

 

Registered

 

NAGOTEX and design

 

South Korea

 

4020030007198
February 17, 2003

 

4006012710000
December 1, 2004

 

10

 

Nagor Limited

 

Registered

 

SILGEL and design

 

South Korea

 

4020030007205
February 17, 2003

 

4005953380000
October 8, 2004

 

5, 10

 

Nagor Limited

 

Registered

 

SILGEL

 

Spain

 

2371254M6
January 16, 2001

 

 

 

5

 

Nagor Limited

 

Pending

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

COGEL and design

 

United Kingdom

 

2223645
February 26, 2000

 

2223645
August 4, 2000

 

10

 

Nagor Limited

 

Registered

 

NAGOR and design

 

United Kingdom

 

2223646
February 26, 2000

 

2223646
August 4, 2000

 

10

 

Nagor Limited

 

Registered

 

NAGORENHANCE

 

United Kingdom

 

2311031
September 19, 2002

 

2311031
June 13, 2003

 

10, 36

 

Nagor Limited

 

Registered

 

NAGOSIL and design

 

United Kingdom

 

2223647
February 26, 2000

 

2223647
August 18, 2000

 

10

 

Nagor Limited

 

Registered

 

NAGOTEX and design

 

United Kingdom

 

2223644
Februay 26, 2000

 

2223644
August 4, 2000

 

10

 

Nagor Limited

 

Registered

 

SILGEL and design

 

United Kingdom

 

2223696
February 26, 2000

 

2223696
August 11, 2000

 

10

 

Nagor Limited

 

Registered

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

APTEX

 

Mexico

 

680519
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

CRISTALLINE APTEX PARAGEL

 

Mexico

 

680517
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

CRISTALLINE PARAGEL

 

Mexico

 

680515
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

CRISTALLINE VERATEX PARAGEL

 

Mexico

 

680516
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

EPI-DERM

 

Argentina

 

2,550,571
October 28, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

EPI-DERM

 

Argentina

 

2,550,572
October 28, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

EPIFOAM

 

Argentina

 

2,550,574
October 28, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

EUROSILICONE

 

Mexico

 

680522
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

MEDICOR

 

Mexico

 

680494
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

MEDICOR

 

Mexico

 

680525
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

 

--------------------------------------------------------------------------------


 

Mark

 

Country

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

PARAGEL

 

Mexico

 

680526
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

VERTEX

 

Mexico

 

680518
October 5, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

XERAGEL

 

Turkey

 

13377/95
November 17, 1995

 

166546
November 17, 1995

 

 

 

Intellectual Property International, Inc.

 

Registered

 

XERAGEL

 

Argentina

 

2,550,575
October 28, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

Pending

 

BIODERMIS

 

Argentina

 

Pending

 

 

 

 

 

 

 

 

 

EPIFOAM

 

Argentina

 

2,550,573
October 28, 2004

 

 

 

 

 

Intellectual Property International, Inc.

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4.8

 

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

 

MediCor Ltd.

 

Bus. Services – USD

Account# MO-28570

Bus. Services – Euro

Account# MO-28571

 

UBS Financial Services

1000 Harbor Boulevard

Weehawken, NJ 07086

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

COMMERCIAL TORT CLAIMS

 

None

 

--------------------------------------------------------------------------------


 

Schedule 4.10

 

LETTER-OF-CREDIT RIGHTS

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.2

 

NOTICE ADDRESSES OF PLEDGORS

 

MediCor Ltd.

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

International Integrated Incorporated

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

 

 

MediCor Latin America S.A. de C.V.

Juarez 18A

Col. Tlacopac

01040, Mexico D.F.

 

MediCor Europe Holdings ApS

c/o Kromann Reumert

Sundkrogsgade 5
DK-2100 Copenhagen, DENMARK

 

 

 

MediCor Europe B.V.

Weitjes 7

4924 BJ

Drimmelen, THE NETHERLANDS

 

Biosil U.K. Limited

c/o Clifford Chance LLP

10 Upper Bank Street

London, England E14 5JJ

UNITED KINGDOM

 

 

 

Dermatological Medical Products & Specialties, S.A. de C.V. (dba MediCor Mexico
S.A. de C.V.)

Juarez 18A

Col. Tlacopac

01040, Mexico D.F.

 

MediCor Services Company S.A. de C.V.

Juarez 18A

Col. Tlacopac

01040, Mexico D.F.

 

 

 

ES Holdings SAS

Z.I. de la Peyroliere, B.P. 68

84400 Apt, Vaucluse, FRANCE

 

Eurosilicone SAS

Z.I. de la Peyroliere, B.P. 68

84400 Apt, Vaucluse, FRANCE

 

 

 

International Integrated USA Incorporated

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

International Integrated Europe Ltd.

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

 

 

MediCor Aesthetics

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

MediCor Development Company

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

 

 

MediCor Management Inc.

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

Intellectual Property International Inc.

4560 S. Decatur Blvd., Suite 300

Las Vegas, NV 89103

 

 

 

III Acquisition Corporation

(dba PIP.America)

1221 Chapala St., 3rd Floor

Santa Barbara, CA 93101

 

HPL Biomedical, Inc.

(dba Biodermis Inc.)

6000 S. Eastern Ave., Suite 9D

Las Vegas, NV 89119

 

 

 

Biosil Limited

P.O. Box 21

Global House, Isle of Man Business Park

Cooil Road

Douglas, Isle of Man IM99 1AX

UNITED KINGDOM

(Note: past executive offices)

 

Nagor Limited

P.O. Box 21

Global House, Isle of Man Business Park

Cooil Road

Douglas, Isle of Man IM99 1AX

UNITED KINGDOM

 

 

 

Biosil Limited

127 Deerdykes View

Westfield Industrial Estate

Cumbernauld, Scotland G68 9HN

UNITED KINGDOM

(Note: future executive offices)

 

MediCor Deutschland GmbH

Ahornallee 13a
83627 München
GERMANY 

 

--------------------------------------------------------------------------------


 

Annex I to
Guarantee and Collateral Agreement

 

FORM OF ACKNOWLEDGEMENT OF PLEDGE

 

ACKNOWLEDGEMENT OF PLEDGE, dated as of April [    ], 2006 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), by
MEDICOR LATIN AMERICA S.A. DE C.V., a Mexican corporation (the “Acknowledging
Pledgee”) in favor of SILVER OAK CAPITAL, L.L.C., a Delaware limited liability
company, in its capacity as collateral agent (in such capacity together with its
successors and assigns, the “Collateral Agent”) pursuant to the Securities
Purchase Agreement (as defined in the Guarantee and Collateral Agreement
referred to below).  All capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement.

 

W I T N E S S E T H:

 

WHEREAS, in connection with the Guarantee and Collateral Agreement, dated as of
April [    ], 2006 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), by and among the Pledgors in
favor of the Collateral Agent, the Pledged Investments, other than any Excluded
Equity, issued by the Acknowledging Pledgee have been pledged to the Collateral
Agent; and

 

WHEREAS, pursuant to Section 5.8(h) of the Guarantee Collateral Agreement, the
Acknowledging Pledgee is required to acknowledge and agree to the pledge and the
grant of the security interest in such Pledged Investments.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 


PLEDGE ACKNOWLEDGMENT.  THE ACKNOWLEDGING PLEDGEE HEREBY ACKNOWLEDGES AND AGREES
THAT (I) IT HAS RECEIVED A TRUE AND COMPLETE COPY OF THE GUARANTEE AND
COLLATERAL AGREEMENT, (II) IT SHALL BE BOUND BY THE TERMS OF THE GUARANTEE AND
COLLATERAL AGREEMENT RELATING TO THE PLEDGED INVESTMENTS ISSUED BY IT AND WILL
COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT, INCLUDING
COMPLYING WITH INSTRUCTIONS FROM THE SECURED PARTY AS TO SUCH PLEDGED
INVESTMENTS, WITHOUT FURTHER CONSENT OF ANY PLEDGOR, (III) IT WILL NOTIFY THE
COLLATERAL AGENT PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN SECTIONS 5.8(A), (B) AND (F) OF THE GUARANTEE AND COLLATERAL
AGREEMENT WITH RESPECT TO THE PLEDGED INVESTMENTS ISSUED BY IT AND (IV) THE
TERMS OF SECTIONS 6.3(C) AND 6.7 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL
APPLY TO IT, MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED
OF IT PURSUANT TO SECTION 6.3(C) OR 6.7 OF THE GUARANTEE AND COLLATERAL
AGREEMENT WITH RESPECT TO THE PLEDGED INVESTMENTS ISSUED BY IT.

 

--------------------------------------------------------------------------------


 

Notices.  Any notices, requests or other communications to the Acknowledging
Pledgee hereunder must be in writing and personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by
prepaid facsimile, telecopy, telegram (with messenger delivery specified), or
other method of electronic communication, the address listed in the signature
pages hereto.  The parties may change the address at which they receive notice
by giving notice to each other in the foregoing manner.  Notices, requests or
other communications sent in accordance with this Section 2 shall be deemed to
be received on the earlier of the date of actual receipt or five calendar days
after deposit in United States mail.

 

Amendments in Writing; No Waiver; Cumulative Remedies.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Collateral Agent in
accordance with Section 10(e) of the Securities Purchase Agreement and the
Acknowledging Pledgee; provided that any provision of this Agreement may be
waived by the Collateral Agent in accordance with Section 10(e) of the
Securities Purchase Agreement in a letter or agreement executed by the
Collateral Agent or by facsimile telecopy, telegram or other method of
electronic communication from the Collateral Agent.

 

No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

Successors and Assigns.  This Agreement shall be binding upon the successors and
assigns of the Acknowledging Pledgee and shall inure to the benefit of the
Collateral Agent and its respective successors and assigns; provided that the
Acknowledging Pledgee may not assign or otherwise transfer any of their rights
or obligations under this Agreement without the prior written consent of the
Collateral Agent and any attempted assignment or transfer without such consent
shall be null and void.

 

Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile
transmission), each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
as effective as delivery of a manually executed counterpart hereof.

 

Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions

 

--------------------------------------------------------------------------------


 

hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section Headings.  The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PROVISION THEREOF (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

Submission To Jurisdiction; Waivers.  The Acknowledging Pledgee hereby
irrevocably and unconditionally submits itself and its property to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  The Acknowledging Pledgee hereby irrevocably waives personal service
of process and consent to process being served in any such suit, action or
proceeding by mailing a copy thereof to the Acknowledging Pledgee at the address
for such notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  The
Acknowledging Pledgee hereby irrevocably and unconditionally appoints CT
Corporation System (the “Pledgee Process Collateral Agent”), with an office on
the date hereof at 111 Eighth Avenue, New York, New York 10011 as its agent to
receive on behalf of such Acknowledging Pledgee and its property service of
copies of the summons and complaint and any other process which may be served in
any action referred to above or any other proceeding in any New York State or
Federal court and agrees promptly to appoint a successor Pledgee Process
Collateral Agent in The City of New York (which successor Pledgee Process
Collateral Agent shall accept such appointment in writing in form and substance
reasonably satisfactory to the Collateral Agent) prior to the termination for
any reason of the appointment of the initial Pledgee Process Collateral Agent. 
In any action or proceeding in a New York State or Federal court sitting in The
City of New York, such service may be made on such Acknowledging Pledgee by
delivering a copy of such process to such Acknowledging Pledgee in care of the
Pledgee Process Collateral Agent at such Pledgee Process Collateral Agent’s
above address and by depositing a copy of such process in the mails by certified
or registered air mail, addressed to such Acknowledging Pledgee at its address
referred to in Section 2 of this Agreement (such service to be effective upon
such receipt by the Pledgee Process Collateral Agent and the depositing of such
process in the mails as aforesaid). Such Acknowledging Pledgee hereby
irrevocably and unconditionally authorizes and directs such Pledgee Process
Collateral Agent to accept such service on its behalf.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

--------------------------------------------------------------------------------


 

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement.

 

WAIVER OF JURY TRIAL.  THE ACKNOWLEDGING PLEDGEE AND BY ITS ACCEPTANCE HEREOF,
THE COLLATERAL AGENT, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO, HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Pronouns.  All pronouns and any variations thereof used herein shall be deemed
to refer to the masculine, feminine, or neuter, singular or plural, as the
identity of the person or persons may require.

 

[Signatures follow on next page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement of Pledge
as of       day of       , 2006.

 

 

MEDICOR LATIN AMERICA S.A. DE
C.V.,

 

a Mexican corporation

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

 

 

 

 

Address:

c/o MediCor Ltd.
4560 South Decatur Blvd.
Suite 300
Las Vegas, Nevada  89103
Attention:  General
Counsel/Secretary
Facsimile:  702-932-4561

 

ACCEPTED and agreed as of        day of          , 2006.

 

 

MEDICOR LTD.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

 

 

 

 

Address:

4560 South Decatur Blvd.
Suite 300
Las Vegas, Nevada  89103
Attention:  General Counsel/Secretary
Facsimile:  702-932-4561

 

--------------------------------------------------------------------------------


 

Annex II to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of         , 200  , made by               , a
              (the “Additional Pledgor”), in favor of            , as Collateral
Agent for the benefit of the Collateral Agent and the other Secured Parties. 
All capitalized terms not defined herein shall have the meaning ascribed to them
in the Guarantee and Collateral Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, MEDICOR LTD., a Delaware corporation (the “Company”), the Purchasers
and the Collateral Agent, among others, have entered into a Securities Purchase
Agreement, dated as of April [    ], 2006 (as amended, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”);

 

WHEREAS, in connection with the Securities Purchase Agreement, the Company and
certain of its Affiliates (other than the Additional Pledgor) have entered into
the Guarantee and Collateral Agreement, dated as of April [    ], 2006, (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent, for the benefit of
the Collateral Agent and the other Secured Parties;

 

WHEREAS, the Securities Purchase Agreement requires the Additional Pledgor to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Pledgor, as provided in Section 8.13
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor and Pledgor thereunder with
the same force and effect as if originally named therein as a Guarantor and
Pledgor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and Pledgor thereunder. 
In furtherance of the foregoing, the Additional Pledgor, as security for the
payment and performance in full of the Obligations, does (x) hereby create and
grant to the Collateral Agent, for the benefit of the Collateral Agent and the
other Secured Parties, a security interest in all of the Additional Pledgor’s
right, title and interest in and to the Collateral of the Additional Pledgor and
(y) jointly and severally with the other Guarantors, unconditionally and
irrevocably guarantee the prompt and complete payment and performance by the
Company when due (whether at

 

--------------------------------------------------------------------------------


 

the stated maturity by acceleration or otherwise) of the Company Obligations. 
Each reference to a “Subsidiary”, a “Pledgor” or a “Guarantor” in the Guarantee
and Collateral Agreement shall be deemed to include the Additional Pledgor.  The
Guarantee and Collateral Agreement is hereby incorporated herein by reference. 
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedules                   (1) to the Guarantee and Collateral
Agreement.  The Additional Pledgor hereby represents and warrants as to itself
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement applicable to it is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

 

2.             Representations of Additional Pledgor.  The Additional Pledgor
represents and warrants to the Collateral Agent and the other Secured Parties
that this Assumption Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

3.             Counterparts; Binding Effect.  This Assumption Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract.  This Assumption
Agreement shall become effective when (a) the Collateral Agent shall have
received a counterpart of this Assumption Agreement that bears the signature of
the Additional Pledgor and (b) the Collateral Agent has executed a counterpart
hereof.  Delivery of an executed counterpart of a signature page of this
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assumption Agreement.

 

4.             Full Force and Effect.  Except as expressly supplemented hereby,
the Guarantee and Collateral Agreement shall remain in full force and effect.

 

5.             Severability.  Any provision of this Assumption Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability in
such jurisdiction of the remaining provisions hereof and of the Guarantee and
Collateral Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

6.             Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 8.2 of the Guarantee and Collateral
Agreement. 

 

--------------------------------------------------------------------------------

(1)          Refer to each Schedule which needs to be supplemented.

 

--------------------------------------------------------------------------------


 

All communications and notices hereunder to the Additional Pledgor shall be
given to it at the address set forth under its signature below.

 

7.             Fees and Expenses.  The Additional Pledgor agrees to reimburse
the Collateral Agent and each other Secured Party for its reasonable
out-of-pocket expenses in connection with this Assumption Agreement, including
the reasonable fees and other charges of counsel to the Collateral Agent and
each other Secured Party.

 

8.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISION THEREOF (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR], as Guarantor
and Pledgor

 

 

 

 

 

By:

 

 

 

  Name:

 

  Title:

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED

 

SILVER OAK CAPITAL, L.L.C., as Collateral Agent

 

 

By:

 

 

  Name:

  Title:

 

--------------------------------------------------------------------------------


 

Annex III to
Guarantee and Collateral Agreement

 

Notice of Grant of Security Interest in Trademarks

 

NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS (the “Notice”), dated as of
April [    ], 2006, made by each of Intellectual Property International, Inc., a
Delaware limited partnership corporation and HPL BioMedical, Inc., a Delaware
corporation (collectively, “Grantors”), in favor of Silver Oak Capital, L.L.C.,
a Delaware limited liability company (“Secured Party”).

 

WHEREAS, the Grantors are the owners of the trademarks and service marks set
forth on Schedule 1 attached hereto, including the associated registrations and
applications for registration set forth in Schedule 1 attached hereto
(collectively, the “Trademarks”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement dated as of the date
hereof by and among Medicor, Ltd., a Delaware corporation, each of the Grantors
set forth therein and the Secured Party (the “Guarantee and Collateral
Agreement”), the Grantors granted, assigned and conveyed to Secured Party a
security interest in, and lien on, certain intellectual property owned by the
Grantors, including the Trademarks and the goodwill of the business symbolized
by the Trademarks and all products and proceeds of the foregoing (collectively,
the “Trademark Collateral”); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantors agreed
to execute and deliver to Secured Party this Notice for purposes of filing the
same with the United States Patent and Trademark Office (the “PTO”) to confirm,
evidence and perfect the security interest in the Trademark Collateral granted
pursuant to the Guarantee and Collateral Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Collateral Agreement, the Grantors hereby further confirm, and put
on the public record, their grant to Secured Party of a security interest in and
lien on the Trademark Collateral.

 

The Grantors hereby request the relevant trademark office and/or governing body
to file and record the same together with the annexed Schedule 1.

 

The Grantors and the Secured Party hereby acknowledge and agree that the
security interest in the Trademark Collateral may only be terminated in
accordance with the terms of the Guarantee and Collateral Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

--------------------------------------------------------------------------------


 

 

INTELLECTUAL PROPERTY INTERNATIONAL,

 

INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

HPL BIOMEDICAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On this     day of         ,         before me personally came        , to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that [he, she] is the           of Intellectual
Property International, Inc.; [he, she] signed the instrument in the name of
Intellectual Property International, Inc.; and [he, she] had the authority to
sign the instrument on behalf of Intellectual Property International, Inc.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

On this       day of       ,       before me personally came         , to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that [he, she] is the         of HPL
Biomedical, Inc.; [he, she] signed the instrument in the name of HPL Biomedical;
and [he, she] had the authority to sign the instrument on behalf of HPL
Biomedical, Inc..

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Mark

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

BEAUTY IS NATURALPERFECTION IS SURGICAL and design

 

78/658204
June 24, 2005

 

 

 

10

 

Intellectual Property International, Inc.

 

Published
ITU

 

 

 

 

 

 

 

 

 

 

 

 

 

BIODERMIS

 

76/409086
May 17, 2002

 

 

 

5

 

HPL Biomedical, Inc.

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

CRYOSIL

 

76/018979
March 3, 2000

 

2447839
May 1, 2001

 

10

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

DERMASOF and design

 

76/632997
March 7, 2005

 

3058626
February 14, 2006

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

EPI-DERM

 

76/001047
March 13, 2000

 

2440827
April 3, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIFOAM

 

76/411916
May 24, 2002

 

2771043
October 7, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

EPITAB

 

76/161090
October 30, 2000

 

2506421
November 13, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

HYDROGOLD

 

76/179320
December 4, 2000

 

2769658
September 30, 2003

 

5

 

HPL Biomedical, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDICOR

 

78/221425
March 4, 2003

 

 

 

10

 

Intellectual Property International, Inc.

 

Published
ITU

 

 

--------------------------------------------------------------------------------


 

Mark

 

Serial No./
Filing Date

 

Reg No./
Registered

 

International
Class

 

Owner

 

Status

 

PRO-SIL

 

78/465469
August 11, 2004

 

 

 

5

 

Intellectual Property International, Inc.

 

Published

 

 

 

 

 

 

 

 

 

 

 

 

 

SCARAID

 

75/745886
July 7, 1999

 

2424688
January 30, 2001

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

SILQUECLENZ

 

75/308208
June 13, 1997

 

2496490
October 9, 2001

 

3

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

THERAFOAM

 

76/381190
March 11, 2002

 

2788109
December 2, 2003

 

10

 

Intellectual Property International, Inc.

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

XERAGEL

 

75/401684
December 8, 1997

 

2216398
January 5, 1999

 

5

 

Intellectual Property International, Inc.

 

Registered

 

 

--------------------------------------------------------------------------------


 

Annex IV to
Guarantee and Collateral Agreement

 

Notice of Grant of Security Interest in Patents

 

NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS (the “Notice”), dated as of
April [    ], 2006, made by Intellectual Property International, Inc., a
Delaware (“Grantor”), in favor of Silver Oak Capital, L.L.C., a Delaware limited
liability company (“Secured Party”).

 

WHEREAS, the Grantor is the owner of the issued patents and patent applications
set forth on Schedule 1 attached hereto (collectively, the “Patents”); and

 

WHEREAS, pursuant to the terms and conditions of the Guarantee and Collateral
Agreement dated as of the date hereof by and among Medicor Ltd., a Delaware
corporation, each of the Guarantors set forth therein and the Secured Party (the
“Guarantee and Collateral Agreement”), the Grantor granted, assigned and
conveyed to Secured Party a security interest in, and lien on, certain
intellectual property owned by the Grantor, including the Patents and all
products and proceeds of the foregoing (collectively, the “Patent Collateral”);
and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor agreed
to execute and deliver to Secured Party this Notice for purposes of filing the
same with the United States Patent and Trademark Office (the “PTO”) to confirm,
evidence and perfect the security interest in the Patent Collateral granted
pursuant to the Guarantee and Collateral Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Collateral Agreement, the Grantor hereby further confirms, and
puts on the public record, its grant to Secured Party of a security interest in,
and lien, on the Patent Collateral.

 

The Grantor hereby requests the PTO to file and record the same together with
the annexed Schedule 1.

 

The Grantor and the Secured Party hereby acknowledge and agree that the security
interest in the Patent Collateral may only be terminated in accordance with the
terms of the Guarantee and Collateral Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

 

INTELLECTUAL PROPERTY
INTERNATIONAL, INC.

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On this       day of        ,      , before me personally came         , to me
known to be the person who signed the foregoing instrument and who being duly
sworn by me did depose and state that [he, she] is the           of Intellectual
Property International, Inc.; [he, she] signed the instrument in the name of
Intellectual Property International, Inc.; and [he, she] had the authority to
sign the instrument on behalf of Intellectual Property International, Inc.

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Title

 

Owner

 

Application
No./Filing
Date

 

Patent.
No./Reg. Date

 

Status

 

Implant filling material and method

 

Intellectual Property International, Inc.

 

10/839559
May 5, 2004

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

Implantable prosthetic body used as implantable prostatic body, e.g. breast
implants, comprises thin elastomeric container, and pliable viscous cohesive
mass contained within container

 

Intellectual Property International, Inc.

 

533168
December 30, 2003

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

Textured silicone implant prosthesis

 

Intellectual Property International, Inc.

 

304764
January 31, 1989

 

4955909
September 11, 1990

 

Issued

 

 

 

 

 

 

 

 

 

 

 

Bio-osmotic gel for implant prostheses

 

Intellectual Property International, Inc.

 

496234
March 20, 1990

 

5067965
November 26, 1991

 

Issued

 

 

 

 

 

 

 

 

 

 

 

Rheologically modified and osmotically balanced

 

Intellectual Property International, Inc.

 

924457
August 29, 1997

 

5997574
December 7, 1999

 

Issued

 

 

 

 

 

 

 

 

 

 

 

Saline implant having single valve with primary

 

Intellectual Property International, Inc.

 

318036
May 25, 1999

 

6162251
December 19, 2000

 

Issued

 

 

--------------------------------------------------------------------------------